 Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 1 of 34 PageID 10
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 11/06/2019
                                                                                 CT Log Number 536589322
        TO:      Title Claims
                 Fidelity National Financial, Inc.
                 601 Riverside Ave
                 Jacksonville, FL 32204-2901


        RE:      Process Served in Florida

        FOR:     Fidelity National Title of Florida, Inc. (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                     JOHN P. HAINES, ETC., PLTF. vs. FIDELITY NATIONAL TITLE OF FLORIDA, INC., DFT.

        DOCUMENT(S) SERVED:                  Summons, Complaint, Exhibit(s)
        COURT/AGENCY:                        Pinellas County Circuit Court, FL
                                             Case # 19007322CI
        NATURE OF ACTION:                    Plaintiff Demand Judgment against Defendant
        ON WHOM PROCESS WAS SERVED:          C T Corporation System, Plantation, FL
        DATE AND HOUR OF SERVICE:            By Process Server on 11/06/2019 at 17:24
        JURISDICTION SERVED:                 Florida
        APPEARANCE OR ANSWER DUE:            Within 20 calendar days after this summons is served on you
        ATTORNEY(S) / SENDER(S):             Joshua H. Eggnatz, Esq.
                                             EGGNATZ I PASCUCCI
                                             7450 Griffin Road, Suite 230
                                             Davie, FL 33328
                                             954-889-3359
        ACTION ITEMS:                        CT has retained the current log, Retain Date: 11/07/2019, Expected Purge Date:
                                             11/12/2019

                                             Image SOP

                                             Email Notification, Title Claims titleclaims@fnf.com

                                             Email Notification, Debra Sickmann debra.sickmann@fnf.com


        SIGNED:                              C T Corporation System
        ADDRESS:                             1999 Bryan St Ste 900
                                             Dallas, TX 75201-3140
        For Questions:                      877-564-7529
                                            MajorAccountTeam2@wolterskluwer.com




                                                                                 Page 1 of 1 / AS
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
I   I   ..••••-•.f....    • I
                                                               Case Number: I 9-007322-CI
                         Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 2 of 34 PageID 11
Filing #98336447 E-Filed 11/04/2019' 03:16:11 PM



                          CIVIL A,CTIQN_Wi'qmpliS
                                        IN THE CIRCUIT COURT OF THE SIXTH 'JUDICIAL CIRCUIT,
                                               IN AND FOR PINELLAS COUNTY, FLORIDA

                                                                                OENERAL JURISDICTION DIVISION

                                                                                CASE NO.

                          JOHN P. HAINES, individually and on
                          behalf of all others similarly situated,

                                 Plaintiff,

                                 -vs-

                          FIDELITY NATIONAL TITLE OF FLORIDA, INC.,

                                 Defendant.


                                                            SUMMONS
                                                PERSONAL SERVICE ON A CORPORATION

                          TO DEFENDANT(S):

                          FIDELITY NATIONAL TITLE OF FLORIDA, INC.
                          CT Corporation System, as Registered Agent
                          1200 South Pine Island Rd.
                          Plantation, Fl 33324


                                                                     IMPORTANT

                                 A lawsuit has been filed against you. You have 20 calendar days after this summons is
                          served on you to file a written response to the attached complaint with the clerk of this court. A
                          phone call will not protect you. Your written response, including the case number given above
                          and the names of the parties, must be filed if you want the court to hear your side of the case. If
                          you do not file your response on time, you may lose the case, and your wages, money, and
                          property may thereafter be taken without further warning from the court. There are other legal
                          requirements. You may want to call an attorney right away. If you do not know an attorney, you
                          may call an attorney referral service or a legal aid office (listed in the phone book).

                                  If you choose to file a written response yourself, at the same time you file your written
                          response to the court you must also mail or take a copy of your written response to the
                          "Plaintiff/Plaintiff's Attorney" named below.




***ELECTRONICALLY FILED 11/04/2019 03:16:08 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 3 of 34 PageID 12




 Joshua H. Eggnatz, Esq.
 Fla. Bar No.: 0067926
 Michael J. Pa.scucci, Esq.
 Fla. Bar. No.: 83397
 EGGNATZ I PASCUCCI
 7450 Griffin Road, Suite 230
 Davie, FL 33314
 Tel: (954) 889-3359
 Fax: (954) 889-5913                              KEN BURKE CLERK CIRCUIT COURT
 JEggnatzAlusticeEarned.com                       315 Court Street
 MpascuccieJusticeEaraed.corn                     Clearwater, Pinellas County, FL 33756-5165
 SgizzieJusticeEarned.com

 THE STATE OF FLORIDA

 TO EACH SHERIFF OF THE STATE: You are commanded to serve this Summons and a copy
 of the complaint/petition in this lawsuit on the above named defendant(s).
                                                                                 ..ss•NNAN
                                                                               -z•AlkE. Ciftc 11
         DATED ON Npy 0k20.j9                   , 2019.
                                                                                                 ,... A- ..
                                                                                               i, g: •        .1) .%C'w1 11e
        (SEAL)                                    ... OF.TI.IERCUIT COURT
                                              CLERK                                            eu:                   .*..
                                                                                               -, ••
                                                      PAA.p (. .0)71044.                                          .•:w.••
                                                                                                                 .—   .,.
                                              BY:                                                II I ki
                                                                                                      .'          •-,7'
 (See reverse side)                                                  Deputy Clerk
   ease al reves)
 (Voir de l'autre cote de)


 If you are a person with a disability who needs an accommodation in order to participate in
 this proceeding, you are entitled, at no cost to you, to the provision of certain assistance.
 Please contact:

 Human Rights Office
 400 S. Ft. Harrison Ave., Ste. 500 Clearwater, FL 33756
 Phone: 727.464.4062 V/TDD
 Or 711 for the hearing impaired

 Contact should be initiated at least seven days before the scheduled court appearance, or
 immediately upon receiving this notification if the time before the scheduled appearance is
 less than seven days.



                                          IMEPORTANTE

         Usted ha sido demandado legalmente. Tiene 20 Dias, contados a partir del recibo de esta
 notificacion, para contestar la deraanda adjunta, par escrito, y presentarla ante este tribunal. Una


                                                  2
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 4 of 34 PageID 13




 llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
 presentar su respuesta por escrito, incluyendo el numero del caso y los nonabres de [as partes
 interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
 despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
 Existen otros requisitos legales.       Si lo desea, puede usted consultar a un abogado
 inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
 legal que aparecen en la guia telefonica.

        Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo como "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado del
 Demandante).

                                            IMPORTANT

         Des poursuites judiciares ont etc entreprises contre vous. Vous avez 20 jours consecutifs
 a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-
 jointe aupres de cc tribunal. Un simple coup de telephone est insuffisant pour vous proteger.
 Vous etes oblige de deposer votre reponse ecrite, avec mention du nurnero de dossier ci-dessus et
 du nom des parties nommees ici, Si vous souhaitez que le tribunal entende vote cause. Si vous
 ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que
 votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
 ulterieur du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services
 immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un
 service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
 telephones).

        Si vous choisissez de deposer vous-meme une reponse ecrite, ii vous faudra egalement,
 an meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse suite
 au "Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.




                                                    3
Filing # 98336447 E-Filed 11/04/2019 03:16:11
         Case 8:19-cv-02995-MSS-AEP   DocumentPM
                                               1-3 Filed 12/05/19 Page 5 of 34 PageID 14



                             IN THE CIRCUIT OF THE SIXTH JUDICIAL CIRCUIT
                                 IN AND FOR PINELLAS COUNTY, FLORIDA

                                                       CASE No.:


             JOHN P. HAINES, individually and on                CLASS REPRESENTATION
             behalf of all others similarly situated,
                                                                JURY TRIAL REQUESTED
                     Plaintiff;

             VS.


             FIDELITY NATIONAL TITLE OF
             FLORIDA, INC.,

                   Defendant.
                                                        I

                                           CLASS ACTION COMPLAINT

                Plaintiff, John P. Haines (hereinafter "Plaintiff'), brings this class action under Rule 1.220

         of the Florida Rules of Civil Procedure, hereby sues Defendant, Fidelity National Title of Florida,

         Inc. (hereinafter "Defendant"), on behalf of himself and all others similarly situated, and alleges

        as follows:

                1.        This case arises from closing fees improperly charged and collected by Defendant

         from buyers of real estate transactions through the State of Florida.

                2.        This action is brought on behalf of Plaintiff and all others similarly situated

        (collectively "Buyers"), pursuant to Florida Rules of Civil Procedure 1.220(b)(1), (2), ancUor (3),

        seeking declaratory relief, injunctive relief, and/or damages in excess of Fifteen Thousand Dollars

        ($15,000.00), exclusive of interest, costs, and attorneys' fees.

                                    THE PARTIES, JURISDICTION AND VENUE

                3.        Plaintiff is an individual residing in Pinellas County, Florida.
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 6 of 34 PageID 15



        4.      Defendant, a licensed title agency (hereinafter "Closing Agent"), is a Florida

corporation, having its principal place of business in Duval County, Florida, listed as 601 Riverside

Avenue, Jacksonville, Florida, and is therefore a citizen of the state of Florida. Defendant lists a

registered agent as CT Corporation System.

        5.      Jurisdiction exists pursuant to Florida Statute § 48.193(1)(a)(1), because Defendant

has its principal place of business in this state, and operates, conducts, engages in, and carries on

its business in this state.

        6.      Venue exists pursuant to Florida Statutes §§ 47.011, 47.041, and 47.051, because

Plaintiffs causes of action accrued in this county. Defendant conducts business in Pinellas

County, Florida, and the events, acts, breaches, misrepresentations, and/or omissions giving rise

to Plaintiffs causes of action occurred in Pinellas County.

        7.      Defendant and its employees, subsidiaries, affiliates, and other related entities,

were, at all times relevant herein, agents, servants and employees of each other, and at all times

herein mentioned, each was acting within the purpose and scope of said agency and employment.

Whenever reference in this Complaint is made to any act or transaction of Defendant, such

allegation shall be deemed to mean that the principals, officers, directors, employees, agents,

and/or representatives of Defendant committed, knew of, performed, authorized, ratified and/or

directed such act or transaction on behalf of Defendant, while actively engaged in the scope of

their duties.

                              FACTS COMMON TO ALL CLAIMS

        8.      On or about June 29, 2019, Plaintiff entered into a real estate purchase and sale

contract (hereinafter "Contract") with the owner (hereinafter "Seller") of certain real estate located

in Pinellas Florida (hereinafter "Property"). Pursuant to the terms of the Contract, Plaintiff agreed




                                               Page 2
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 7 of 34 PageID 16



to pay cash for the Seller's Property. Accordingly, the Contract was between Plaintiff, as the

"Buyer," and the owners, as the "Seller."

       9.     The Contract is a standardized form known as the "'AS IS' Residential Contract

for Sale and Purchase" approved by the Florida Bar and Florida Association of Realtors.

(hereinafter "FARBAR Contract").

       10.    A copy of the Contract is attached hereto as Exhibit "A".

       11.    Paragraph 9 of the Contract states in relevant part:

              9.       CLOSING COSTS; TITLE INSURANCE...

              (a)      COSTS TO BE PAID BY SELLER:

                                                      ***

              •        Owner's Policy and Charges (if Paragraph 9(c)(i) is checked

                                                      ***


              (c) TITLE EVIDENCE AND INSURANCE: At least                           (if left blank,
              then 15, or if Paragraph 8(a) is checked, then 5)days prior to Closing Date ("Title
              Evidence Deadline"), a title insurance commitment issued by a Florida licensed
              title insurer, with legible copies of instruments listed as exceptions attached
              thereto ("Title Commitment") and, after Closing, an owner's policy of title
              insurance (see STANDARD A for terms) shall be obtained and delivered to
              Buyer. If Seller has an owner's policy of title insurance covering the Real
              Property, a copy shall be furnished to Buyers and Closing Agent within 5 days
              after Effective Date. The owner's title policy premium, title search and closing
              services (collectively, "Owner's Policy and Charges") shall be paid, as set
              forth below. The title insurance premium charges for the owner's policy and any
              lender's policy will be calculated and allocated in accordance with Florida law,
              but may be reported differently on certain federally mandated closing disclosures
              and other closing documents. For purposes of this Contract "municipal lien
              search" means a search of records necessary for the owner's policy of title
              insurance to be issued without exception for unrecorded liens imposed pursuant
              to Chapters 159 or 170, F.S., in favor of any governmental body, authority or
              agency.
              (CHECK ONE):
               x (i) Seller shall designate Closing Agent and pay for Owner's Policy and
              Charges, and Buyer shall pay the premium for Buyer's lender's policy and
              charges for closing services related to the lender's policy, endorsements and loan
              closing, which amounts shall be paid by Buyer to Closing Agent or such other
              provider(s) as Buyer may select; (emphasis added) ...




                                                   Page 3
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 8 of 34 PageID 17



       12.     Pursuant to Paragraph 9(c) of the Contract, the owner's title policy premium, title

search and title agent closing services (collectively, "Owners Policy and Charges") were to be

charged to either the Buyer or Seller consistent with the terms of the Contract.

       13.     The Buyer and Seller agreed to the option reflected in Paragraph 9(c)(i) of the

Contract, which specifies that the Seller "shall designate Closing Agent and pay for Owner's

Policy and Charges".

       14.     Pursuant to Paragraph 9(c)(i), charges and fees are only to be paid by the Buyer in

the event the transaction is being financed by a lender. Since the Contract here was an all-cash

transaction with no lender, Plaintiff was not responsible for any title agent fees, title policy

premiums or lender endorsements.

       15.     Defendant was the designated Closing Agent for the procurement of title insurance

and to perform closing services ("Closing Services") in connection with the transaction. In its

capacity as a Closing Agent, Defendant performed Closing Services in connection with the

transaction for which Defendant charged a fee ("Closing Services Fee").

       16.     The Contract provided that the Closing Services Fee would only be charged to, and

collected from, the Seller. Because the sale was a cash transaction, there was no lender's policy,

endorsement or related loan closing services required to be paid by Plaintiff, the Buyer.

       17.     At closing of the transaction, Defendant prepared a closing settlement disclosure

statement a/k/a HUD ("Closing Statement") detailing the receipts and disbursements made on

Plaintiffs account, including the allocation of Defendant's Closing Services Fee. A copy of the

Closing Statement is attached hereto as Exhibit "B".

       18.     As indicated on the Closing Statement, a settlement or closing fee in the amount of

$350.00 was improperly charged by Defendant to Plaintiff.




                                              Page 4
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 9 of 34 PageID 18



       19.     This amount was charged to Plaintiff's account despite the explicit language in the

Contract stating that "Seller shall . . . pay for Owner's Policy and Charges," which, by definition,

included Defendant's Closing Services Fee.

       20.     Consequently, Plaintiff and class members have been improperly and unfairly

charged monies by the Defendant Closing Agent, which Defendant was not authorized to collect

from Plaintiff and Class Members.

       21.     Defendant knew or should have known that it was only permitted to charge the

Seller for the Closing Services Fee.

       22.     All conditions precedent to this action have occurred.

       23.     Plaintiff has retained the undersigned attorneys and is obligated to pay said attorney

a reasonable attorney's fee.

                        CLASS REPRESENTATION ALLEGATIONS

       24.     Plaintiff re-alleges and incorporates by reference all allegations set forth in the

preceding paragraphs of this Complaint, as if fully set forth verbatim herein.

       25.     Plaintiff brings this class action under Florida Rules of Civil Procedure 1.220(b)(1)

and/or 1.220(b)(2), and in the alternative, 1.220(b)(3) on behalf of himself and on behalf of a
                                  I

similarly situated "Class" or "Class Members."

       26.     The prerequisites set forth in Florida Rule of Civil Procedure 1.220(a) have been

met in order to maintain this matter as a class action because "(1) the members of the class are so

numerous that separate joinder of each member is impracticable, (2) the claim or defense of the

representative party raises questions of law or fact common to the questions of law or fact raised

by the claim or defense of each member of the class, (3) the claim or defense of the representative

party is typical of the claim or defense of each member of the class, and (4) the representative party




                                               Page 5
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 10 of 34 PageID 19



 can fairly and adequately protect and represent the interests of each member of the class." FLA. R.

CIV. PRO.   1.220(a).

        27.     Plaintiff brings this class action individually, and on behalf of a putative class of

similarly situated Buyers, and seeks class certification of the claims and issues pleaded in this

Complaint, on behalf of the Class defined as follows:

        All Buyers in all cash real estate sale transactions in Florida, that used an "AS
        IS" Residential Contract for Sale and Purchase form approved by the Florida
        Bar and Florida Association of Realtors, that selected sub-paragraph (i) of
        section 9(c), but who were charged and paid a Closing Agent Closing Services
        Fee, during the four years precedent to the date of filing this Complaint,
        through and until the date Notice is provided to the Class.

        28.     Excluded from the Class are governmental entities, Defendant, any entity in which

 Defendant has a controlling interest, and Defendant's officers, directors, affiliates, legal

 representatives, employees, co-conspirators, successors, subsidiaries, and assigns. Also excluded

 from the Class is any judge, justice, or judicial officer presiding over this matter and the members

 of their immediate families and judicial staff.

        29.     All Class Members were and are similarly affected by Defendant's conduct and

 business practice because they all were cash Buyers who agreed to be charged consistent with

 section 9(c)(i) of the uniform and standardized FARBAR Contract, but who were all nonetheless

 charged and paid Closing Services Fees.

        30.     This matter is appropriate for a class action pursuant to Florida Rule of Civil

 Procedure 1.220(b)(1), because "the prosecution of separate claims or defenses by or against

 individual members of the Class would create a risk of either: (A) inconsistent or varying

adjudications concerning individual members of the class which would establish incompatible

 standards of conduct for the party opposing the class; or (B) adjudications concerning individual

 members of the class which would, as a practical matter, be dispositive of the interests of other



                                                   Page 6
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 11 of 34 PageID 20



 members of the Class who are not parties to the adjudications, or substantially impair or impede

 the ability of other members of the Class who are not parties to the adjudications to protect their

 interests."

         31.    A class action is also appropriate pursuant to Florida Rule of Civil Procedure

 1.220(b)(2), which states: "the party opposing the class has acted or refused to act on grounds

 generally applicable to all the members of the class, thereby making final injunctive relief or

 declaratory relief concerning the class as a whole appropriate." Here, Defendant's consistent

 business practice affects all Class Members, including Buyers who may use Defendant as their

 Closing Agent at the selection of Sellers in the future. Therefore, Defendant's wrongful business

 practice is continuing and on-going.

         32.    In the alternative, a class action is proper pursuant to Florida Rule of Civil

 Procedure 1.220(b)(3), because "the claim or defense is not maintainable under either subdivision

 (b)( I) or (b)(2), but the questions of law or fact common to the claim or defense of the

 representative party and the claim or defense of each member of the class predominate over any

 question of law or fact affecting only individual members of the class, and class representation is

 superior to other available methods for the fair and efficient adjudication of the controversy. The

 conclusions shall be derived from consideration of all relevant facts and circumstances, including

 (A) the respective interests of each member of the class in individually controlling the prosecution

 of separate claims or defenses, (B) the nature and extent of any pending litigation to which any

 member of the class is a party and in which any question of law or fact controverted in the subject

action is to be adjudicated, (C) the desirability or undesirability of concentrating the litigation in

 the forum where the subject action is instituted, and (D) the difficulties likely to be encountered in

 the management of the claim or defense on behalf of a class."




                                                Page 7
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 12 of 34 PageID 21



         33.      Based on the estimated number of all cash land sale transactions throughout Florida

and investigation of counsel, it is readily apparent that the number of Buyers is so large as to make

joinder impractical. Based on information and belief, the size of the Class is likely in the thousands

and easily includes more than forty (40) class members. Nevertheless, despite the estimated size

of the Class, Class Members may be notified of the class certification and pendency of this action

by recognized, Court-approved notice dissemination methods, which may include U.S. Mail,

electronic mail, Internet postings, and/or published notice through the assistance of a Class Action

Administrator.

         34.      Questions of law and fact common to the Plaintiff and Class Members that

 predominate over questions affecting only individual members, include, inter alia:

               a. Whether Plaintiff and Class Members entered into FARBAR Contracts with

Sellers;

               b. Whether Defendant acted as a Closing Agent in connection with the FARBAR

Contracts that Plaintiff and Class Members entered into with Sellers;

               c. Whether Defendant breached a duty of care owed to Plaintiff and Class Members

as Buyers;

               d. Whether Defendant was grossly negligent by charging Plaintiff and Class Members

a Closing Agent Closing Services Fee;

               e. Whether Defendant's conduct injured Plaintiff and the Class Members, and if so,

 the extent of the injury suffered by Plaintiff and Class Members;

               f. Whether Plaintiff and Class Members are entitled to declaratory relief; and

               g. Whether Plaintiff and Class Members are entitled to any other relief, including

 injunctive relief.




                                                Page 8
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 13 of 34 PageID 22



        35.      The claims asserted by Plaintiff in this action are typical of the claims of Class

 Members as the claims arise from the same course of conduct by Defendant, and the relief sought

 within the Class is common to each of the Class Members.

        36.      Plaintiff and Plaintiffs counsel will fairly and adequately represent and protect the

 interests of the Class. Plaintiff has retained counsel competent and experienced in both consumer

 protection and class action litigation. Plaintiffs counsel has represented consumers in a wide

 variety of class actions where they were approved as class counsel.

        37.      A class action is a fair and appropriate method for the adjudication of the

 controversy, in that it will permit a large number of claims to be resolved in a single forum

 simultaneously, efficiently, and without the unnecessary hardship that would result from the

 prosecution of numerous individual actions and the duplication of discovery, effort, expense and

 burden on the courts that individual actions would engender.

         38.     The benefits of proceeding as a class action, including providing a method for

 obtaining redress for claims that would not be practical to pursue individually, outweigh any

 difficulties that might be argued regarding the management of this class action.

         39.     Absent a class action, it would be highly unlikely that the representative Plaintiff

 or any other Class member would be able to protect their own interests because the cost of litigation

 through individual lawsuits might exceed expected recovery.

         40.     The questions of law or fact common to the respective Class Members predominate

 over questions of law or fact affecting only individual members.

         41.     This predominance makes class action litigation superior to any other method

 available for a fair and efficient litigation of the claims at issue in this matter.




                                                  Page 9
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 14 of 34 PageID 23



                                             COUNT I
                                         (Gross Negligence)

        42.     Plaintiff adopts and realleges paragraphs 1 through 41 as if fully set forth herein.

        43.     Defendant was the Closing Agent for Plaintiffs cash purchase of real property

 pursuant to the Contract.

        44.     Defendant owed a duty of care to Plaintiff and Class Members to act competently

and diligently with regards to closing the sale between Buyers and Seller.

        45.     In performing Closing Services for the transaction, Defendant breached its duty of

 care to the Plaintiff in the process of closing the sale and acted with gross negligence, as Defendant

 either wholly failed to review Paragraph 9(c) of the Contract or recklessly disregarded the terms

 of Paragraph 9(c) of the Contract.

        46.     Consequently, Plaintiff and Class Members were charged a Closing Services Fee,

 despite the Contract stating that the Closing Services Fee would be charged to the Seller.

        47.     Defendant's conduct evidences a reckless indifference to the rights of Plaintiff and

 a failure to exercise even the slightest degree of care.

        48.     As a direct and proximate result of the Defendant's gross negligence, Plaintiff and

 Class Members have been damaged.

        WHEREFORE, Plaintiff demands judgment for damages in the amount of the total Closing

 Services Fees paid by and charged to Plaintiff and Class Members, together with interest and costs

 and an award of attorney's fees as permitted pursuant to applicable common benefit law.

                                              COUNT II
                                             (Negligence)

        49.     Plaintiff adopts and realleges paragraphs 1 through 41 as if fully set forth herein.

        50.     Defendant was the Closing Agent for the subject real estate transaction.




                                                Page 10
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 15 of 34 PageID 24



        51.     Defendant owed a duty of care to Plaintiff and Class Members to act competently

and diligently with regards to closing the sale between Buyers and Seller.

        52.     In performing Closing Services for the transaction, Defendant breached its duty of

 care to the Plaintiff in the process of closing the sale and acted with negligence, as Defendant failed

 to supervise and carry out the closing in a reasonable matter, in that Defendant either neglected to

 review Paragraph 9(c) of the Contract or disregarded the terms of Paragraph 9(c) of the Contract.

        53.     Consequently, Plaintiff was charged a Closing Services Fee, despite the Contract

 stating that the Closing Services Fee would be charged to the Seller.

        54.     Defendant's conduct evidences a failure to exercise reasonable care.

        55.     As a direct and proximate result of the Defendant's negligence, Plaintiff and Class

 Members have been damaged.

        WHEREFORE, Plaintiff demands judgment for damages in the amount of the total Closing

 Services Fees paid by and charged to Plaintiff and Class Members, together with interest and costs

and an award of attorney's fees as permitted pursuant to applicable common benefit law.

                                            COUNT III
                                     (Breach of Fiduciary Duty)

         56.    Plaintiff adopts and realleges paragraphs 1 through 41 as if fully set forth herein.

         57.    By virtue of its status as the closing or escrow agent in its relationship with the

 Plaintiff and Class Members, Defendant owed a fiduciary duty to Plaintiff and Class Members to

 deal in the utmost good faith and in the interest of the Buyers.

         58.    As Closing Agent, Defendant's fiduciary duty included the duty to conduct and

 supervise the closing in a non-negligent manner, and with honesty and in good faith.

         59.    Defendant breached its fiduciary duty by improperly representing on the Closing

 Statement that the Plaintiff and Class Members were responsible for payment of the Closing



                                                Page 11
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 16 of 34 PageID 25



 Services Fee and charging and collecting said Closing Services Fees from Plaintiff and Class

 Members.

        60.        As a direct and proximate result of Defendant's breach and dereliction of fiduciary

 duty, Plaintiff and Class Members have been damaged.

        WHEREFORE, Plaintiff demands judgment for damages in the amount of the total Closing

 Services Fees paid by and charged to Plaintiff and Class Members, together with interest and costs

 and an award of attorney's fees as permitted pursuant to applicable common benefit law.

                                              COUNT IV
                                        (Declaratory Judgment)

        61.        Plaintiff adopts and realleges paragraphs 1 through 41 as if fully set forth herein.

        62.        This Court has jurisdiction over this action for Declaratory Relief pursuant to Fla.

 Stat. § 86.011.

        63.        As a Buyer in the real estate transaction that is the subject of this action, Plaintiff

 has a legal interest in, and there is doubt, as to whether Defendant was entitled under the Contract

 to charge Plaintiff a Closing Services Fee in connection with Plaintiff's purchase of the Property

 referenced in the Contract.

        64.        There is bona fide, justiciable controversy between the parties as to Defendant's

 entitlement to charge Plaintiff and Class Members a Closing Services Fee, and an actual, practical,

 and present need for a declaration.

        65.        Plaintiffs entitlement to a return of the Closing Services Fee improperly charged

 to Plaintiff is dependent on a declaration of facts, or the law applied to the facts of this dispute.

        66.        Plaintiff and Defendant have an actual, present adverse interest in the subject matter

 of the declaration requested, either in fact or law.

        67.        The relief sought is not seeking an advisory opinion from the Court.



                                                  Page 12
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 17 of 34 PageID 26



        WHEREFORE, Plaintiff requests a declaration that Defendant had and has no legal right

 under the terms of the Contract to charge Plaintiff and Class Members a Closing Services Fee for

 the subject transaction, declaring and ordering Plaintiffs and Class Members' entitlement to a

 refund of the Closing Services Fee paid by them, and for such other and further relief as the Court

deems appropriate, including damages together with interest and costs, and an award of attorney's

fees pursuant to applicable common benefit law.

                                            COUNT V
                                        (Uniust Enrichment)

        68.      Plaintiff adopts and realleges paragraphs 1 through 41 as if fully set forth herein.

        69.      This cause of action is pleaded as an alternative to Plaintiffs legal remedies alleged

 in this Complaint.

        70.      Plaintiff and Class Members conferred a benefit on Defendant, in that Defendant

collected an improper and wrongful Closing Services Fee from Plaintiff and Class Members.

        71.      Defendant knew and appreciated that it charged and collected a Closing Services

 Fee from Plaintiff and Class Members, as Defendant prepared the Closing Statement and

conducted and supervised the closing.

        72.      Defendant voluntarily accepted and retained the Closing Services Fees paid

 Plaintiff and Class Members.

        73.      As a direct and proximate result of the foregoing, Plaintiff has been damaged.

        74.      The circumstances render Defendant's retention of the Closing Services Fees paid

 by Plaintiff and Class Members inequitable and unfair unless Defendant returns the money that

was improper collected from Plaintiff and Class Members.

        75.      As a direct and proximate result of the foregoing, Plaintiff and Class Members have

 been damaged.



                                                Page 13
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 18 of 34 PageID 27



        WHEREFORE, Plaintiff demands judgment for damages in the amount of the total Closing

Services Fees paid by and charged to Plaintiff and Class Members, together with interest and costs

and an award of attorney's fees as permitted pursuant to applicable common benefit law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated, prays

for judgment and relief on all causes of action alleged above, as follows:

        A.     For an order certifying that this action may be maintained as a class action,

certifying Plaintiff as representative of the Class, ordering Defendant to pay all costs associated

with notice and administration of payment to the Class, and designating Plaintiff's attorneys as

Class Counsel;

        B.     A declaration that Defendant's practice, collecting Closing Services Fees from

 Buyers in cash transactions under FARBAR Contracts, violates the rights of Buyers;

        C.     An injunction prohibiting Defendant from collecting Closing Services Fees from

Buyers in cash transactions under FARBAR Contracts;

        D.       For an order requiring Defendant to pay full restitution to Plaintiff and all Class

Members;

        E.       For an order requiring Defendant to disgorge all ill-gotten gains flowing from its

 unlawful and unfair business practices alleged in this Complaint;

        F.       For an award of actual damages in an amount to be determined at trial;

        G.       For an award of costs of this suit, including reasonable attorney's fees;

        H.       For an award of pre- and post-judgment interest on any amounts awarded; and

        I.       Providing such further relief as may be just, appropriate, or proper.




                                               Page 14
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 19 of 34 PageID 28



                                         JURY DEMAND

       Plaintiff respectfully demands a trial by jury on all issues so triable.

 DATED: November 4, 2019                       Respectfully Submitted,

                                       By:    /s/ Joshua H. Eggnatz
                                              Joshua H. Eggnatz, Esq. (FBN: 0067926)
                                              E-mail: JEggnatz@JusticeEarned.com
                                              EGGNATZ I PASCUCCI
                                              7450 Griffin Road, Suite 230
                                              Davie, FL 33328
                                              Telephone: 954-889-3359
                                              Facsimile: 954-889-5913

                                              Seth M. Lehrman (FBN: 132896)
                                              E-mail: seth@eplIc.com
                                              EDWARDS POTTINGER LLC.
                                              425 North Andrews Avenue, Suite 2
                                              Fort Lauderdale, FL 33301
                                              Telephone: 954-524-2820
                                              Facsimile: 954-524-2822

                                              Richard B. Feinberg (FBN: 802808)
                                              E-mail: ricfeinberg@hotmail.com
                                              FLORIDA LEGACY LAW, LLC
                                              600 Cleveland Street, Suite 313
                                              Clearwater, FL 33755
                                              Telephone: 727 231-6400

                                               Attorneys for Plaintiff and the Putative Class




                                              Page 15
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 20 of 34 PageID 29




        EXHIBIT A
                Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 21 of 34 PageID 30

  aumottotpala 041541.0.1.-9c01.:40F,QA1g1:711itrAffloltstkat



                   "AS IS" Residential Contract For Sale And Purchase
                   THIS FORM HAS SEEN APPROVED SY THE FLORIDA REALTORS AND THE FLORIDA BAR
                                                                                                                                             Realtors
                  PARTIES:_                STEPHEN MARTHA ALEXANDER
                  and                                      SOHN RAINES           AnNAND LE DADDY                               rBtieerm),
                  agree that Seiler shah sell and Buyer shah buy the following descrIbee Real Property and Persona! Properly
                                                                                                  e
                  icellectiVely 'Property") pursuant to the terms end conditiens this AS IS Residential Contract For Sate eked Purchase
                  end any riders and addenda f-Contract '):
                  1. PROPERTY DESCRIPTION:
                       (a) Street address, city, zip:   7400     SW ISLAND DR                  606      SOIPIS PR$ADEIIA.. 33707-4919
                        (hi Li3Cated in;   Pinellas       County Florida. Preperty Tax ID          30-31-16-03610-000-6060
                       le) Rest Propact:rahe legal description is
                            BAY IS            GROUP NO 1 CONDO APT 606 -

                             together with ell existing frnprovements and fixtures, including built-in appliances, built-in furnishings ar-i-d
                            attached walleo-watt carpeting and flooring Meal Property' i unless specifically excluded In Paragraph 1(e) or
                            by Other terms of this Contract
                        (d) Personal Property' Unless excluded In Paragraph 1(e) or by other terms of this Contract. the following items
          •                 which are owned by Seller and existing on the Property as of the date of the 'initial offer are included in the
                            purcnase: renge(s)!oven(s). refrigerator(s). dishwasher(s), dispost ceiling Fan(s) intercom. tight fixture(s),
                            diaper; fo4s and draperies, blinds, window treatments. smoke rietentoT(s).. Ileregedeor npenerist security gate
                            and other access devices, and storm shudersipanets I"Personat Property").
                            Other Personel Properly items included in this purchase Eiro:DiehHaaheri. Disp       l.
                            Eiectric Sta o r 1108ter , Exhaust Fan, Microwave. Range, Range Itteod , RaeriverAtor
                            Persona! Property is included in the Purchnse Price. has re contributory value. end shah be left for the. Beyer
                        (0) The following items era excluded from the purrhaqiir

                                                                               PURCHASE PRICE AND CLOSING
                        PURCHASE PRICE (U.S. currency). •
                       (a) initial Deposit to be held in escrow in the amount of (checks subject to COLLECTION) „. S                =MEI
                           The initial deposit made payable and delivered to 'Escrow Agent" named below
                           (CHECK ONE): (i) 0 accompanies offer or (11,1(10 is Co be made ..ethin 3 Wk.('                    06/3012019
                           blank. then 3) days after Effective Date. IF NEITHER BOX IS CHECKED. THEN
                           OPTION iiIISHALL BE DEEMED SELECTED.
                            Escrow Agent Information: Name:               FIDELITY NATIONAL . 727-36g-,51 30                              GM]
                                                                                                                                      [ALij
                           Arldress:_p,                           ST N. ST PFTg
                           Phone;                         E-mail.                              Fax:                                  51.44
                       (b) Additional deposit to be delivered to Escrow Agent within                    fell blank, then 10)
                           days after Effective Date                                                                         s
                           (All deposits paid or agreed to be paid. ere collectively referred to as the 'Deposit')
                       (c) Financing: Express as a defier amount or percentage e:..oan Amount') see paragraph 8 .....
                      (d) Other:
                                                                                                                                                .3c.4 -
                      (e) Balance to close not including Buyer's closing eos(s. prepaids and pronstions by wire
                           transfer or other COLLECTED funds                             ....    ......  . ......... ..........
                           NOTE: For the definition of "cOLLECTION'' or "COLLECTED" see STANDARD S.
                      TIME FOR ACCEPTANCE OF OFFER AND COUNTEReDFFERS; EFFECTIVE DATE                                           I AID
                      la) If not signed by Buyer and Seller, and an executed copy delivered to all parties n al before
                              6/30/2019                 . this offer shall be deemed wilhorawn end the Deposit, Ii any, shall be returned to
                          Buyer. Unless otherwise. stated, time for acceptence of any counter-offers shallbe within 2 days alter the day
                          Ills counter-offer Is delivered.
                      (b) The effective dale or this Contract shall be the date When the last one of the Buyer and Seller 114S signed or
                          initialed and delivered this offer or final counter-Offer l'Effeetive Date").
                      CLOSING DATE; Unless modified by other provisions cif this Contract. the closing of this transaction shall acme
                      and the .olosIng.dgerents required to be furnished by each patty pursuant to this Contract shall be delivered
                      (`Closing)      ur 8 Lire 7130/2019                     f-Cfesing Date' I, at the bine established by the Closing Agent.


                              (pad       [4t111                          Page 1 of 12                               ScOtrr s                    .5611
               RrlaR3Altate:Pur.e2fias.A51$41x Rai.6119 ,201 IVI.-zirlA Realtorstai-d I in, rt,ralis rim 0.1 rivils
          TAII seEtvcmn 4:s iscaesed to Maiyann Gowan:44n                       CEIITUAY at- COAST TO Un147.1 Ww.raamse.otior.44.A.COM.
                                                                                                                                          Inocnet


€12zimakiliV axial usl..0 alwOrilme'r   ifs .77?ItaWao47,ri4ial,Witt2tc71117
                  Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 22 of 34 PageID 31

   everselesi3SIP.Mf416.11gIMIXIMMPAF



           ss   S. EXTENSION OF cLosiNp DATE:
           .;.1     (a) If Parrigraph 8(h) is checked and Closing funds .frren Buyers lender(s) ore not available on Closing Date due
           ss            te Consomer Financial, Protection Bureau Closing Disclosure delivery reeuirentents (CFPB Requirenterits7),
           e             then CiretIng Date shall be extended for such period necessary to satisfy CFPB Requirements, provided such
           :•            ueriod Shall not exceed 10 days.
                    (b) If an etrent Constituting 'Force blejoure' causes services essential for.Closing to be unavailabie. inciuding the
          .•..           unavailability of utilities or IsS-uance of hazard, whirl freed Of henietwenors. insurance, Closing Data shall be
          *.i            extended as.prOvided in. STANDARD G
         .:.   6. OCCUPANCY AND POSSESSION;
                   (a) Unlees the bee in Paragraph 6(0 is checked. Seller shell, at closing, deliver oecupaitoy and possession of the
                        Properly to Buyer free of tenants, occupants and future tenancies. Also. al Closing, Seller 55..1.1.11
                                                                                                                             hove removed
                        ell personal items and trash from the Properly ang shall deliver all keys, [merge door openers, access cievlees
         ia             and codes. as applicable, to Buyer: If occupancy is to be delivered Pefore Closing. Buyer assumes all risks of
         is             loss In Ihe Property Iron-, date of occupanoy, shalt be responsible and lieble for maintenance from that -dole,
         0              end shall be deemed to have accepted the Property ill its existing condition as of time of iaking oecupanay,
         to a      (b) 0 CHECK IF PROPERTY IS SUBJECT TO LEASE(B) OR OCCUPANCY AFTER CLOSING.. If Property is
                        subject to a lease(s) after Closing or is intendedtO be rented or occupied by third parties beyond Closing, the
                        facts and terms thereof shall be disclosed in writing by Seller to Buyer and copies of the written lease(s) shall
                        os delivered to Beyer, all within 5 days rifler Effective Dale. if Buyer determines, in Buyers sole discretion. that
         el             the base(s) et terms of occupancy are not acceptable to Buyer. Buyer may terminate thts Contract by delivery
         e              of written notice of such election to Seller within 8 days after receipt of the above hems from Seller, and Buyer
                        shall he refunded the DepoSit thereby releasing Buyer and Sellerfrom all further obligations under this Contract.
        Is              Estoppel Letter(s) and Seller's affidavit shall be provided pursuant to STANDARD 0. If Property is Intended to
        :a.             be occupied by Seller after Ciosing. see Rider U. POST-CLOSING OCCUPANCY BY SELLER.
             ' 7. ASSIGNABiLiTv: (CHECK ONE): Buyer 0 may assign and thereby be released from any further liability under
        7.9 .      Oils Contract; 0 may assign but not bc released from liability under this Contract. or 53 may not assign this
        e.         Contract..
        .e.                                                                                    FINANCING
        e.         8. FINANCING:
        irs a          I.E (a! Buyer veil pay cash for the puwhase of the Property el Closing. There is no financirie contingency to Buyer's
        et             obligation to close. if Buyer oblates a loan for any part.of the Purchase Price of the Property. Buyer acknowledges
        aI             dial any terms and conditions imposer) by Buyer s lender(s) or by CFPB Requirements shall not affect or extend
                       the Buyer's obligotioe to dose or otheneise affect any terms or conditions of this Contract.
        We             0 ter This Contract is contingent upon Wryer obtaining approval of a 0 conventional 0 FHA 0 VA or 0 other
        fe •                                (destribe) loan within             (II left blank, then 30) days after Effective Data ( Loan Approval
                       Paned ) for (CHECK ONE); 0 fixed, rj (...1ustoble. 0 fixed or adjustable rate irelhe Loan Anteunt (Sea Paragraph
                       2(c)). at an initial interest rate not to exceed              _ % (if left blank, thee. prevailing rate baeed upon Buyers
        A'            creditworthiness'). and for a term et           (it left blank then 30) years (-Financing").
        e a-                 (I) Buyer shall make mortgage loan application for the Financing within                     (II left blank, then 5) days
                      after EffectivaDate end use greed faith and diligent effort to obtain approval of a loan rneetlng the Financing lorm5
                      (loan Approval-) end thereafter to close this Centred. Loan Approval which requires a condition weteis to the sale
       .:1            ay Buyer of other property shall 'not be deemed Loan Approval for purposes at this.subparagreph.
       ?T.            Buyer s failure to use diligent effort to obtain Loan Approval during theLoan Approval Perind shall be considered a
                      default under the terms of this Contract. For purposes of this provision, 'diligent effort' Includes, but Is nor limited
        e             to, timely furnishing all .documents and arfareiation and paying of all fees and charges requested by Buyeer,
       et             mortgage brok6 rind fender in connection with bur; $ mortgage loan application.,
                            tii) Buyer shall keep Seiler and Broker fully informed about the status of Buyer's mongage loan appitcation.
       :              Loan Approval. and loan processing and authorizes Buyete mortgage broker, lancler. and Closing Agent to disclose
                      such status and progress, and release preliminary -.and finally executed closing disclosures and -settlement
                      statements, to Seller and Braker,
                            (iii) Upon Buyer obtaining Loan Approval, Buyer shall promptly deliver written flake of such approval to Seller.
                            11v) If Buyer is unable to obtain Loan Approval after the exercise of ditipen1 effort, then at any Ilme pnor to
                      expiration or the Loan Approval Period, Buyer may provide written notice to Seller stating that Beyer hat been
                      unable to obtain Lean Approval and has elected to either
                             (1) waive Lean Approval.. kr which event this Cottle:he will continue as if Loan Approval had been obtained: or
                             (2) iermiealn this Contrast.
                                                     !A tli
                  Bv;p: Irctiats 1 77/11                                                   Paso 2 (412                             $cl:ors
                    rid R ear,nr.5 f:OffdriS2CAS IS -5:t       -Re <I, 19:;:k 2017Ficilda ReatTis%itindTr, F    fla-       dSiti tC Stirred
             11-aq ..nr:t.mo re Le ii CL4c1 co 11.1.1ryar4 speihruth. •             CZWAIXY 21 COA2    TO CAS          t ram =art ior.da sit .41.7:.
                                                                                                                                                       teat:net


ecelarikaire Gianni usiv esignOrimi. I Sudan IA :rinta iiigra-0.1-1211.4070910317
                  Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 23 of 34 PageID 32


   etebeell§taserleineleleteCteelgOgIfealleKeleeeem



          ea                     (v) If Buyer feet to timely deliver either notice provide(' In Paragraph 8fht(iii) Or 0v). above. to Seller prior to                              I
          ee              expiration of the Loan Approval Period. then Loan Approval shalt be deserted waived. in which event this Contratt                                        i
                           will continue as if Loan Approval lied been obtained. provided however. Seller may Mere to terminate this Contract                                      1
                          by delivering written notice lo Buyer within 3 Jaye alter expiraticn of the Loan Approval Period.                                                        1
                                                                                                                                                                                   i
          •i                     (vi) If this Contract is timely terminated as provided by Paragraph 8ibkv)(2) or iv). above and Buyer is not in                                   i
                          defoult under the terms of this Contract. Buyer shall be relonded the Deposit thereby releasing Buyer nrei Seller                                        1
         'es              from all further obligations under this Contract.
         •el.                    (Vii) If Lean Approval has been obteined, or deemed to have been obtained. as provided above. and Buyer                                           1
                                                                                                                                                                                   i
                          fails to close this Contract. thee the Deposit shall be pelt! to Seller unless failure 10 close is due to: (1) Seller's
                          default or Inability to satisfy other contingencies of this Contract; (21Property related oonditinns of Ills Loan Approval
         II               have not been met (except when such conditions are waived by other provisions Of this Centract); or (3) appraleal                                        I
         eta              of the Property obtained by Buyer s lender i$ insufficient to,meet terrne of the pean.Apleoval. in which event(s) tile
                          Buyer shall be refunded the Deposit. thereby releasing Buyer and Seller from ell further obligations under this
         1 72             COI-exact.
         •re•             0 (e) Assumption of ekisiing mortgage (see rider for terms i
         lee.             0 (d) Purchase money note and mortgage to Seller (sea riders: addenda; or special clauses for terms),
         es                                                                      (CL.11G COSTS, FEES AND CHARGES)
         •:., (e. CLOSING COSTS;.TIT.LE INSVRANCELSURV.EY.:_HOMEWARRANTY:_SPECIALASSESSMENTS:i
                      J(a) COSTS TO BE PAID BY SELLEF!,
        .le              -.
                         ,0(TieriliFFetai
                          7                     -7-
                                                  reiTtaii-e-s.arid .5u-ilex-on deretleif any          • HareCondominiuni Association esio.opei fees
                             Owners Policy and Charges (If F.'aragraph 9(c)(i) es checi                • Recording and other fees needed to cure tete
        .1,               • Titheaear-Ch charges (if Paragraph 9(c)(ia) la checked)                    • Seller's attorneys' fees
        .tI 4              • Municipal lien search (if Paragraph B(c)(1}ot (iii) Is checked)           • °thee.;                  — -
        •!.:                   If, prior to G:OSing, Seller is unable to meet the AS IS Maintenance Requirement es.required by Paregreph •I 1
         ..oi                  a sum equal in 125% of estimated costs. to Meet the AS. IS Maintenance Requirement shall be escroteed at
                               Closing. If 4ellinli casts to meet the AS IS 'Maintenance Requirement exceea escrowed amount. Seller shall pay
        .,                     such actual costs. .Any unUsect portion of escrowed amouni(s) shall be returned to Seller.
        -.I              tb) COSTS TO BE PAID BY BUYER:
        • ,7              ' Taxes and recording fees on notes and Mortgages                             • Loan expenses
       :e                 • Recording fees for deeteand Unarming statements                             • Appraisal fees
       :e.:               • Owner's Policy and Charges (if Paragraph 9(c)(iii Is cheremd)               • auyer's Inspections
       :...,              • Survey (and elevation certification, if required)                           • Buyer's attorneys' fees
       el                 • L eitder's title policy and endoteements                                    ' All properly relater: insurance
       •.....             • HONConclorninlum Association epplicaliondransfer foes                       • Overter'e Policy Premium (if Paragraph
                          • Municipal lien search (if Pnregraell 9(40 is checked)                         9 (c)(ilitle chocked.)
       .....1 e         eeeOther:_                                             --
       •e t               C) _TITLE EVIDENCE AND            __.. INSURANCE: At leas(           (if left Oank.thenen 15; or if Peregraph 8(a) is cheeeco
       es                 —ilien 5) deliprior to Closing gate (*Title Evidence Deadline), a title insurance commitment issued by a Frorioa
       ee                     licensed title insurer, with legible copies of instruments lieted as exceptions attached thereto (eTiee
       •4 L                   Commitment') land, after Closing. an oteners pol;ay of title insurance (see STANOARD A for terms) shall be
      .e;                     obtained and delivered to Buyer. It Seller has An mewl::: poliny of title insurance eoverino the Real Property, a.
      -.1                     copy shall.be_furnished Id Buyer_and_ClosingAgWviithin 5 days altereElfeCtive-DalefiThe owner's title policy)
       67                     Premium. title Search end closing services (collectivoiy. 'Owner s.P(Plicy and Charges"):Wall 440. asset
       e.                     fcTrth bleldg. The-titliiin
                                                        -ligance prerniurn chargee for the owner's policy and any lender's policy will be calcutated
                              and 'allocalo'cl in accoreance with Florida law. but rney be reported differently on corlain.federaity mandatee
        f                     closing disclosures and other closing documents. For purposes of ties Central 'municipal lien search' means a
       os                     speech of recce:it rietessare for Oic oy,:rters policy of title insurance to bs issued without exception for unrecorded
       e.:                    flens:InaPosed pursuant In Chapters 159 or 170. ES. in favor of arty goverreneritel body, autliority IN agt.nrlr
       •:,:i                  (CHECK ONE):
       eee                    a U) Seller shalt dueignele.Clesi   - Closing Agent-ant-pey for,Ownes s Policy en4                     Buyer h;iiI                          pay

       le                    Premium for Buyer's lender's ,policy and charges :or dosinge eerviceseeelatedeto. thieee-a-oai's_. paw,
      -At                  (endorSerneintS "Inn loan dining; vetich amounts shall be Paid by Buyer to Closing Agent or such Other

       ...,                   provider(s) es Buyer-play eglece'or
      e.e•                    0 fir) Buyer shall deeignate Clueing Agent and pay fur Owner's Policy and Charges ond charges for clesing
       r.i                    Services related to Buyer's lender's policy, endorsements and loan closing; or



                  Eks             ,             1•4(                            PAO                 or   12                                   s        MANN. ift(Ciff   SL.,/:4*
                  Ff:ftdoRoatiw.s,:PichicaBar-ASIS,-iix F20.4,6319*2017 FIr1da ReatiDffit:'                   Ino   Plirid.% Sat   es riSIA ea-so, „
               'ally to ti4Aro          31C4tiOdlal tO 1.1te,Fraral 1317,517non
                                                                       7        • CD:IVRY   V. c.:45,11/447   TO WASTI             trar.aops:.ontleijk .cos




El.efroftegly Arad Wry eStertOrilm." I 84.315+0 to .711141E1 izsp.4 110-170451701T110357
                     Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 24 of 34 PageID 33


   atabanvalselltalnitilfteCle-fr,eallhaNtaMtGeeeep



           ,el -                 0 (il) imiAMoDADaisROWAR 0 REGIONAL PROVISION)! Seller shell furnish a copy of a prior owner's policy
                                 ;.•,f title insurance or other ovidence oftilie and pay fees for. (A) a continuation or update of such title evidence.
           oe.                   which is acceptable to Buyer's title Insurance underwriter for reissue of coverage; (B) tax searcle and fC)
            .'                   municipal f!en search, Buyer shall obtain and pay for post-Closing,conlineation and premium for Buyer's owners
           aaa                   policy. and If applicable, Buyer's lender's poky. Seller eliall not be obligated to pay more than 5 _
                                 (if left blank, then 5200.00) for abstract continuation or tide search ordered or perforrnea by Closing Agent.
           •
           7 ;;,.          Idl SURVEY; On or before Title- Eviderie0 Deadline, euyer may, ER Buyer's expense.. have the Real Property
            :,-                  staveyed and certified by a registered Florida surveyor (Steven ll Seller has a survey cpvenng the Real
           lie                   Properly, a copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date.
           in*             le) HOME WARRANTY: At Closing. ElSuyar.IX Seller 0 Nek shall pey (Or a home warranty plan issued by
           o.1 •                                                                            at a cost not Co exceed $        IIIIIIIIIIIIIIIII . -A home
                                 warranty plan provides for repair or repleeeinere of many of a home's meuhanical systems and realor built-In
           le,                   appliances In the event of breakdown due to normal wear end tear during the agreements warranty period.
                           if) SPECIAL ASSESSMENTS: At Closing. Selier same pey. 0) the fuD amount .of liens imposed by e public body
        IP                      rpublic body does not include a Condominium or Homeowners Association) that are certified. confirmed and
        1?-)                    ratified before Closing: end (Ii) the amount of the public body's most recent estimate or assessment fur an
           4,...
                                improvement which is substantially complete as of Effective Dale. but that has not resulted In a hen being
        '91                     imposed on the Property before Closing: Buyer shall pay all other assessments If special assessments may
        ea                       oi paid in eislallments (CHECK ONE
        ...es-                  CI (a) Seller shall pay installments due prier to Closing and Buyer shall pay installments due after Olosieg
                                InStaliments prepaid or due for the year of Closing shall be prorated.         .
        •...;•                  0 (b) Seller shall pay the essessmanits) in full otior to or at the timed Closing.
        •._                     IF NEITHER BOX IS CHECKED, THEN OPTION (0) SHALL BE DEEMED SELECTED.
             7                   f his Paragraph 9(f) shall not apply to a speeial benefit tax lien imposed by a community development district
        tel                     (COO) pursuant to Cheptcl• 190. F.S. which lien shall be prorated pursuant to STANDARD IC
        -0. -                                                                                    DISCLOSURES
                      10. DISCLOSURES:
                          (a) RADON GAS: Radon is a naturally occurring radioactive gee that, when it is accurrolatee in a building in
        ttr.i                    sufficient quantities. may present health risks to persons who are exposed to it over time. Levets of racton that
        tf.3                     exceed federal and state guidelines have been found In bteldsrigs in Florida. Additional information regarding
                                 radon rid rridon testing may be obtainmi (mot your county health depnement,
                          io) PERMITS DISCLOSURE; Except as may nave been disclosed by Seller to Buyer in a written cescioeure,
                                 does not know of arty improvements made to the Property When ...Jere made without required permits or mode
                                 pursuant to permits which have not been properly closed, If Seller identifies permits which have not been
                                 properly closed or improverneets which wero.not permitted, than Seller Shell promptly deliver lo Buyer ail plans
                                 written documentation. or other Information in Saller's Possession, knoveredge, or control relating to
                                improvements kettle Property which are the subject of sucn open permits or unpermittedimprovernente
                          ere MOLD: Mold Is naturoily occUrring and rney cause hoteth risks or damage to- property. If Buyer is concerned or
       ;If;                     desires additional infannation regarding mold, Buyer should Cutlf3Ct aim opptopriato prolessirmal.
                          rcil FLOOD ZONE; ELEVATION CERTIFICATION! Buyer Is advised to verify by elevation cenilleate which flood
                                zone the Properly, Is he wheiher flood insurance is required by Buyer's bands', and vrhat restrictions apply to
                                enperanng the Property and rebuilding in the event of casualty If Property le in a °Special Roca' Hazard Area'
                                or -Coastal Bawer Resnurces Act- designated area or otherwise' protected area identified oy the Lae. Fish and
                                Wildlife Service under the Coastal f3arrier Resoerce,s Act and the lowest floor elevation for the buildmg(s) nd_ior
                                flood insurance rating purposes is below minimum floOd elevrition or is ineligible for flood insurance coverage
                                through the NatIonel Raid Insurance Program of Privtile flood insurance as deinee in 42 U.S.C. §4012a, Buyer
      .•         *              may terminate this Convect by delivering written notico to Seller within         (if loft blank, then 20) days after
                               'Effective Date, and Buyer shall be refunded the Deposit thereby reieaSine Buyer and Seller from ail:further
                                obligations under this ContraCt, falling wtieer Boyer accepts existing elevation of buildings and HOW 70r1C
                                assignation of PrOporty. The National Flood Insurance Program may asecss aaditional faas ot oiliest premiums
                                fOr Ore-Flood Insurance Rate Map (pre-FIRM) non-primary structures (residential structures in which the insured
                               or spouse does not reside for at least SO% of the year; and on elevation certlIcate may be required for actuarial
                               rating.
                         tel ENERGY BROCHURE: Buyer acitnowleages receipt of Honda Energy-Efficiency Rating Information Brochure
                               required by Section 553..996, F.S.



                     BItyet         .727;11    I 4.-01                                           Papa.4 cif 12
                                                                                   ao 1 7 rtari4A 415Ytts.Z. Ar.1 Tia Ficidm Om
                                                                                                                                          Seih        ACA.   •51.44
                     F oridaRalhota'R)tit4a8e-ASi.5-;                                                                             r:Fols rtIner.tej
              Thx.     v0f6w449 14. Isce:$*uA to Waryamw opopmBn.                         cepruk2 21, cam; TO 1065.11 wwv.tgnormotooripik..Q=.
                                                                                                                                                         Pr.= 10 n


                                    11 amts. ia 77/322$1.22,34141.4tui.4470111tc7637 I
  ..roactily.t4r.4.6 tithe alkesOdro.
Eler
                 Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 25 of 34 PageID 34

   AvAisstlakie,A4:42.4,9141,4Plellgolgysta.em_immAr



         ev:              (ft LEAD.BASED PAINT: If Property includes p(e-1978 residential housing. a lead-based paint disclosure i&
                                 laudatory,
                          (g) HOMEOWNERS' ASSOCIATIOWCOMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
                                CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS'
        .7.23                   ASSOCIATIONICOMMUNITY DISCLOSURE, IF APPLICABLE,
        11.1              (h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT
        173                    PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO
                                PAY IN THE YEAR SUBSEQUENT TO PURCHASE A CHANGE OF OWNERSHIP OR PROPERTY
        :27                    IMPROVEMENTS TRIGGERS REAS.SESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER
                               PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE
                               COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION,
                         Ii) FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT ("FIRPTA"): Seiler shot! inform Buyer in wilting if
        •,:                    Seller Is a 'foreign person'. as defined by the Foreign Investment in Real Properly Tax Ac! ("FIRPTA'). Buyer
                               and Seller shall comply with FIRPTA, which may require Seller to provide additional cash at Closing. If Selter
                               is not a 'foreign person', Seller can provide Buyer. at or prior to Closing, a certification of non-foreign status:
         :.4                   under eanallies of perjury, to inform Buyer and Closing Agent that no withholding is required. See STANDARD
        . g'                   V for further Information pertatning to FIRPTA. Buyer and Seiler are advised to seek legal counsel and tax
         - tzt                 advice regarding their respedve rights. obligations, reloading and 1,..t..ho.-
                                                                                                         vi h IAing requirements pursuant to
        :.,--                 FIRPTA.
         .11             (f) SELLER DISCLOSURE: Seiler knows of ITO facts Materially affecting the value of the Real Property ,...enicli are
        .2.."-                not readily observable nod which have not been disclosed to Buyer Except as provided for in the preceding
       :is                    sentence. Seller extends and intends no warranty and rnakes.no representation of any typo. dither express or
        r.z.                  implied, as to the physical condition or history of the Property. Except as otherwise disclosed in writing Seller
       :=.41                  nes received no written or verbal notice from any governmental entity or agency as to a currently uncorrectee
       2:3                    buiiding, environmental or safety code violation.
                                              PROPERTY MAINTENANCE, CONDITION; INSPECTIONS AND EXAMINATIONSte/30/2019
                   11. PROPERTY MAINTENANCE: Excepr for ordinary wear anc tear and CaSUalty LOSS, Seller shall rnainiain the
                       Properly, including. hut not lirnited.to, lawn, shrubbery and pool, in the condition existing as oLEff 'ir De I 'AS
         .7.7          IS Maintenance Requirement".                                                                            ii      i
                                                                                                                        1.2.9t A L'D
        .P,. ..1 12. PROPERTY INSPECTION: RIGHT TO CANCEL:                                     5i-A
         -.n-          (a) PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Boyer shall have --- rif left blank, then 15)
                             days attei Effective Dote ("inspection Period") within which to have such inspections of the Property
        Is;                  performed as Buyer shall .destre diking the inspection Period. If Buyer determines, in Buyer's solo
         -!.                 discretion, that the Pr oporty Is not acceptable ro Buyer, Buyer may terminate this- Contract by delivering
           .:,              written notice of such elect/en- to Seller prior to expiration of Inspection Period. if Buyer timely
        :?..i.               terminates this Contract, the Deposit paid shall ho returned to Buyer, thereupon, Buyer and Seller shall
           F.               he released of nil further obligations twin,. this Contract; however, Buyer shall be responsible for
                             prompt payment for such Inspections, for repair of damage to, and restoration of; the Property resulling
        257                 front such inspections, and shell provide Seller with paid receipts for all work done on the Property (the
        .r 1                preceding provision shall survive termination of this Contract). Unless Buyer exercises the right to
          n                 terminate grarned herein, Buyer accepts the physical condition of tho' Property. and any violation of
          ,:,.•.1           governmental, building, environmentai, and safety codes, restrktions, or requirements, but subject to
       .6:                  Seller's continuing AS IS Maintenance fiergliremeni, and Buyer shall be responsible for any and all
      1.r.:                 repairs and ImprevernernS required by Buyer's lender,
       •7.0           10) WALK-THROUGH INSPECTIONIRE-INSPECTION: On the day prior to Closing Dote, or on CroSing Data prior
       :44                  to time of Closing, as specified by Buyer, Buyer or Shyer's representative may perform a walk,through (and
       ..':.                foilow.On waik.through it necessary) Inspect:on of the Property solely lo conflmt that all items of Personal
       .:                  Property are on the Property and to verify that Seller has maintained the Property as required by the AS IS
                           maintenance Requirement and has met all other contractual obligations.
        ,:s           tol SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF BUILDING PERMITS: If Buyer's Inspection
      ......!              of the Property identifies open or needed building permits, then Seller shall promptly deliver to Buyar,ait r.,!ar15.
                           written docurnaMation or uther information in Seller's nosSession, knowledge. or control relating to
      :Tr                  improvements to the Property which are the Subject of such open or needed Permits, and shall promptly
     ;117                  cooperate in good faith with Buyer's efforts to ohlain.estimates of repairs or other work necessary to resolve
     ..r.                  such Permit issues. Seller's obligation to cooperate shall include Seller's execution of necessary authorizations.
                                       e 1
                 5-Slayer s CI te:e S 12174:j [t it/
                                                                              Pa9e 5 et 12                              se In: A if16315x4cil     51..1}
                                                                                                                                                 ._...-
                 p;ondanoniliirs.TirciaigsB,A$N-5K ric7.619.1> 20 ? F !vitt Rea'Irirs ii. ro.6 The rteda Ser ;di Ripits re5ritfi
            7 tu E) 4 or tvare La la=gii.cv.:1 to Itl.,tYi MI Gyinttati - CE:1 VOW 21 Orn.liT TO COAST I Id** . Learmatztionzla si.nc.7..
                                                                                                                                            iftiPariel


Elechankat signed Mira alarCinftem I Basta ID: 717:421111461c. Wiltl+13743311.021.7
                   Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 26 of 34 PageID 35


    *VNIZOVIVrittablelgatiRPIRAMM"



          re                     consents, or other documents necessary for Buyer to conduct inspections and have estimetes of such epeas
                                 or Work prepared. but in fulfilling such obligation, Seller shall not he required to expend, or become obligated to
          or.                    expend, any money.
                             at ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's option and
          ..7e,                  cost. Seller vile at Closing, assign ell assignable repair. treatment and maintenance contracts and wartantiee
          27I)                   to Buyer.
         2.3%1                                                                                  ESCROW AGENT AND BROKER
         .ei         13. ESCROW AGENT: Any Closing Agent or Escrow Agent (collecavely 'Agent) receiving the Deposit. other funds
          rz.             anti other items is authorized. and agrees by acceptance of them to deecieil them promptly, hold same in escrow
          .:              within the Stale of Florida and. subject to COLLECTION, disterree them in accordance with terms and conditions
                          of thie Conirect Failure of funds to become COLLECTED Shall not excuse Buyer's Fertermance. When conflicting
         Las.             demends for the Deposit are received or Agent has a good feen doubt as to entitlement lo the Deposit, Agent may
                          take such actions permitted by this Paragraph 13, ee.Agent deems advisable. If in doubt as to Agent's collies or
         :or             habil:Iles under this Contract. Agent may.'41 Agent's option, continue to hold the Subject matter of the escrow until
         zm               the parties agree to its disbursement or until a final judgment of a court of competent jurisdiction -shall determine
         ..',.,           the rights of the parties, or Agent may deposit same with the clerk of the circuit court having jurisdiction of ate
                          dispute. An attorney who represents a party and also acts as Agent may represeat such party in such action. Upon
                         notifying all parties concerned of such action. all [totality on the part of Agent shall fully terminate, except to the
         j 7:1           extcni of accounting for any hems previously delivered out of escrow. If a licensed real estete broker, Agent all
         la,             comply with provisions of Chapter 415, F.S., as amensted and F RE.0 rules to timely resolve escrovr disputes through
                         tnediation, arbitration. Inierpleader or an escrow disbursement order.
                         litany proceeding between Buyer and Seller wherein Agent ts made a party because of acting as Agent hereunder,
                         or in any proceegIng where Agent interploada the subject matter of the escrow. Agent shall recover reasonable
                         attorney's fees and costs Ipturred, to be.paid pursuant to court order out of the eei2ruered funs or °qua/atone Agent
         _et             shall not bc liable to any party or person for 'Ma-delivery of arty escrowed items. unless such mis.delivery is due to
                        .Agent's 1,iilllul broach of this Contract or Agents gross negligence This Paragraph 13 shalt survive Closing or
                         terntinetion of this Contract.
                     14. PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to verify Property condition.
        I:.              square footage. and ell other facts and representations Made pursuant to this Contract and to cermett appropriate
                         professionals for legal, tax environmental, and other specialized advice concerning matters affecting the Properly
         tril            and the trensection contemplated by this Contract, Broker represents to Buyer that _Broker daos not reside on the
         .,              Property and that ell representations (oral, written or nthervese) by Broker are based on Seller representations or
                         public records. BUYER AGREES TO RELY SOLELY. ON. SELLER; PROFESSIONAL. INSPECTORS AND
        'et              GOVERNMENTAL AGENCIES FOR VERIFICATION ,OF PROPERTY CONDITION, SQUARE FOOTAGE AND
        o:a             FACTS. THAT MATERIALLY AFFECT PROPERTY VALUE AND NOT ON THE REPRESENTATIONS (ORAL,
                         WRITTEN OR OTHERWISE) .OF BROKER. Buyer arid Seller endividuelia. the "indemnifying Party) each
                        indhadually indemnifies holds harmless, and releases Broker and Brokers officers, directore, egenle and
         •              employees from all !lability. for toss or damage, induding ire costs and expenses, and reasonable attorney's fees at
       •                all levels, suffered or incurred by Broker and arelter,e officers, directors, agents and employees in conpection with
       •n               or arising from claims. -demands or causes of action Instituted by Boyar or Seller based on; ti/ inaccuracy of
       ae               information provided by The Indemnifying Party or from public records; (ii) Indemnifying Party's neest.etement(s) or
       o                failure tri perform contractual Obligations; (iii) BrokeeS preformence at indemnifying Party's request, of any task
                        beyond atG scope of services regulated by Chapter 475. F S.. .as . amended; including Broker's referral,
        _17             recommendation or retention of any vendor for, or on behalf of. Indemnifying Perty; (iv) products or Servicaa
         r1             Pi tiVig) ed by any such vendor for, or an behalf of, Indempifying Party and tv) expenses incurred by any earth Venikit.
       .o.:             Buyer and Seller each assume" full responsibility for salectieg and compensating their respective      4 wvendorsret;acn
                                                                                                                                               ve
                                                                                                                                                d
       e                paying their other costs Under this,Contract whether et northie transoclion closes. This Paragraph           not
       2.? ,            Broker or statutory obligetions undor Cheater giTS, F S., eS amended. Far purpoaes of this Perayrkriph 14. Broker
                        will be troatud as a party to this Contract. This Paragraph 14 shalt survive Closing or terreinalion of this Contract.
                                                                                       DEFAULT AND DISPUTE RESOLUTION
       Jai         15. DEFAULT;
                       !a/ BUYER EFAULT: if Buyer felts, neglects or refuses lc poriaml Buyer's obligations under this Contract,
       7.e.1               including payment of the DepOSII, Widths tha liree(s) specified. Seller may elect to recover and retain the Deposit
                           for the account of Seller as agreed upon ligeldated derneges. consideration for execution or this Centred, and
                           fn full sedlemeiat of any claims. whereupon Buyer and Sellershall be relieved from all further obligations under


                   extyin Ina la:9
                                   •
                                           [12:141           FAQ                   prices 6112
                   FtnirraRealinwRoddelBor•A.SIS.5x Re'...31.$31::.; 2111V F}riztd, Prni old Tkit F113/40. Ent. A I slou
                                                                                                                                                    Irlt41 16444. 41..44
                                                                                                                                                                   •- -•-

                Th.: 90ft .rire J          1.-Icancrci cc inscynn.rs lipaaraan -                    71 COAST TO   cwt..) ww.tza.74.-actIcir.ita2i1.caz,...    Intl one!

EtEctryntarly 511weid mire 1414104r.s r• Elcss IU :r7,11$1214,25. dial-82c 1,1170111103 117 I
                           Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 27 of 34 PageID 36

     AtillifeiVitgitV9?,1111MMIWINEVRWAIWAF



                                      ties Crearect, or Seller, at Seller-s option. may, pursuant to Paragraph 16. proceed in equity to enforce. Seller's
                                      rights under this Contract. The portion of the Deposit, if any, paid to Listing Brokor upon default by Buyer. shall
               3) t                   be split equalfy between Listing Broker and Cooperating Broker, provided however. CooperaCtig Broker's "share
               .......z:              shah) not be greater than the commission amount Listing Broker had agreed to pay to Cooperating Broker.
               ill               Os) SELLER DEFAULT: If far any reason other than failure of Seller to make Seller's title marketable after
              .7.0.                   reasonable diligent effort, Seller foils, neglects or refuses to perform Seller's obligations under this Contract
              Ilk                    Buyer may elent to teceiVe return of Buyer's Deposit without thereby waiving any action for damages resulting
                                      from Seller's breath. and. pursuant to Paragraph 15. niny seek to recover suds damages or seek epeerfie
                                     performance.
                 et              This Paregraph 15 thall survive Closing or termination of this Contract.
                             16. DISPUTE RESOLUTION: Unresolved Controversies, claims and ctrier matters in question between Beyer and
                                 Seller arising out or. or relating to. this Contract or its breach, enforcement or interpretationrpiscivt6') will be sallied.
              !•..i                as follows!
                                   tar Buyer and Seller will have 10 days after the date cenflicling demands tor the Deposit are made to attempt ta
              . d:t                    resolve such Dispute. faAing which. Buyer and Seiler shall submit such Dispute to niediatioe wider Paragraph
                                       181b).
             :4!                   rbt Buyer and Seller shalt attempt to settle Disputes in an amicable manner through mediation pursuant to Fioride
             .1i                       Rules for Certified and Court-eppointeci Mediators and Chapter 44 FS., as amended ithe Mediation Rules).
                                       The.meciiator must be certified or must have experience In the real estate industry. Injunctive relief may be
                                       sought without first complying with this Paragraph 161b). Disputes net settled pursuant to this Paragraph IC
              ...ei                    may be resolved by instituting action in the appropriate court having Jurisdiction of the matter. This Paragespii
                                    16 shalt survive Closing cr termination of this Contract
              4,            17. ATTORNEY'S FEES; COSTSi The parties will split Witt" any mediation fee incurred in any mediation permitted
             .....7.            bethis Contract, and each party will pay their own costs, expenses and foes, including attorney's fees, incurred In
             .......            conotrettng the modiati.on. In any litigation permitted by this Contract. the prevailing party shall be entitied.to recover
                                from the non-preveiling party Costs and fees, Including reasonable ;Attorneys fees, incurred in conducting the
             I'..5                litigation. This Paragraph 17 shalt survive Closing or termination of this Contract.
             7s:4                                                 STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS")
                            1& STANDARDS:
                               A. TITLE:
             ,,..)             (I) TITLE EVIDENCE; RESTRICTIONS; EASEMENTS: LIMITATIONS Within ihe time period provkled re
         le                    Paragraph 91,c). the Title Commitment, with legible copies 'of instrument listed us exceptions attached thereto, shall
         el                       be issued and delivered to Buyer. The Title Commitment shelf set forth those matters to he discharged by Seller at
         ee.                      or before Closing and shad provide thot, upon recording of the deed to Buyer- err owner's policy of title insurance
         ..:.?                    in thaantount of the Puri:hese Prico. shall be issuedle Buyer insuring Buyers marketable title to the Real Property.
           eli                   -sublect only to the following matters: to) comprehensive land use .plans. zoning. and other land use.restrictions
                                  prohibitions and requirements imposed by governmental authority: (b) restrictions and Matters appearing Oil the
         :V                       Net or orneeente coninten.to the subthvision, (c) outstanding oil. gas and rnincrel rights of record without right of
                                 'entry: (d) tinpiallea Plibirc utility easements of recnrd (loontad contiguous to real property lines and not more then
         e...                     10 feet in width at to rear or front Ones and 7 1/2 feet in ..vidth as to side lines); (e) texas far year of Closing and
                                  subsequent years: and (1) assumed mortgagee and purchase money mortgages. if any (If additional items, ettaeti
         ,e.                      addendum): provided. that, none prevent use of Property fur RESIDENTIAL PURPOSES. It there exists at Closing
                                  any violation of itnnis identified in tis) — (0 above, then the same chilli be deemed a title defect. Marketable title shall
         •..                      be determined according to applicable Title Slandards adopted by authority ofTite Florida Bar and in accordance
        ..er                     with law.                                          .                         ._
         :e                      Ili) TITLE EXAMINATION: Buyer shall have 5 daYS.aftar retelpt of Title CurriMitmem le csoirrilne it and notify Seller
        ;re                      in writing specifying defect(s), If any, that render title unmarketable. If Seller provides Title Commitment and it is
         a   l'.                 delivered to Buyer less than 5 gays PrfOr to Closing Date. Buyer May extend Closing fur up to-5 days after date of
        ...-:                    roceickto examine sarnain accordance. with this STANpARCIA. Sella' shall have 30 days (Cure Period') after
         ..-1-..                 receipt ef Buyar's notice to take reasonable diligent efforteto remove detects. If Buyer fails to so notify Seller. Buyer
                                 shall be deemed to have acceptectlitle as It then.is. II Zeller cures defects within Cure Period, Seller will deliver
         ....,                   w'rittan notice lo Buyer (with proof of cure acceptable to Buyer end Buyer's atternew and the parties will apse this
        .r7.                     Contract on Closing Dale (or If Closing Date has passed. within 10 days after-Buyer's receipt 01 Selle(s notice). ii
        ee                       Seller is unable to cure defects within Cure Penod. then Beyer may, within 5 days after ex0aElon of Cure Period




                           Qeycisiniluc                         JL1J                                     pa,N 7 or-12                            SEMI! nindiaia          scl}
                           Fivid3Flea%T.Lts'POica8a;-.4515.17 liCvn                           21 7 Clew% Reev-P.:       riowa 01'   i1,1 14:1.1!S reson-er.
                      711%5 reftwaso Is itc#nsai                     pr,oryanft 5peAtim53 - CalTMAY S! C0A52 70 CDA57i vtratafttIOndosk.ccr-
                                                                                                                                                                  IrtStet ,er


113clearik411,             ualna eStrotta re. I &radon V: 77111a1$4111•47•1•12¢1-1174:11.710317
                 Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 28 of 34 PageID 37


   eeeveltWeillgt121,-FeltegPearinleggeteho
                                           STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDAROS"ICONTINUED
        a,                deliver written notice to Settee (a) exteeding Cure Period for a specified period not to exceed 120 days %ellen which
        ee                Sere shall continuo to use reasenable diligent effort to remove or cure the defects t Extended Cere Period ); or
        ..75              (b) electing to accept title with existing defects and close this Contract on Closing Date (or if. Clueing Date has
          d.i             passed. within the eareer of 10 daea Wir enti of Eeteneed Cure Period or Buyer's receipt of Sellers notice). or (c)
        -i',7             electing in terminate !his Contract awl receive a refund of the Deposit. thereby releasing Buyer and Seiler from all
        .10               further obligations under this Contract. If after reasonable diiigem efron, selieris unable to timely cure defects. and
        as.)              Buyer does .not waive. the defecie. this Contract shall terminate, end Buyer shell recolve a refune of the Deposit.
        u•:-.1            thereby releasing Buyer and Seller from all Wither obligations ‘rnclor this Contract.
                          S. SURVEY: if Survey discloses encroachments on the Real PrcocriV or that Improvements :oeated thereon
        ,y2              encroach on Setback leteS, eaeereente. or lands of ethers, or violate any restrictions;COvenanis, or applxi.-thle
         41              governmental reguletiOns described in STANDARD A Ma), lb) or (0) alort!, Buyer snare deliver writte.n notice of
         ---             sueh matters. Weather wrth a copy of Survey. to Seiler within 5 days after Buyer 5 receipt ofeSurvey, but eo later
                         than Closing. if Buyer - timely delivers such notice arid Survey to Seller, such matters identified In The notice and
                         Survey shall constitute a title defect subject to cure obligations of STANDARD A above. If Seller has delivered a
        Ir               prior survey, Seller shall. at Buyer's requeet Gkearte an affidavil Of no ohange" to the Real Property since the
                         preparation of such prior survey, to the extent the affirmations therein are true and collect.
       :eel              C. INGRESS AND EGRESS: Seller represents that there is ingrees and egress to the Real Property and tree to
       ...::             the Real Property is lesureble in eccerdanco with STANDARD A viiihout exception for lack of legal right of access
       - er             D. LEASE INFORMATION: Seller shail, at least .i0 days Emu to Closet°, furnish to Buyer estoppet letters from
        •,               tenant(slroccupentfa) specifying nature and duration of necupeney. rental rates, advanced rent and secvrily
       -e.               deposits paid by tem:tate° er occupants)(' Estoppel Letter(el ). If Seller is unable to obtain such Eetoppel Letter(%)
        .1              rhe same information shall be furnisbed by Seller to Buyer within that time period in the form of a Seeees affidavit
                        and Buyer may thereelter contact tafianes) or occupant(s) to warn, sleet information. If Estoppel Letter-Is) or
         ...:            :ieller's affidavit. if any, differ materially from Seller's representations and leee.efs) provided pursuant. to Paragraph
       VI ,             6, or vf lariant(spozcuparc(at fail or refuse to confirm Seiler's. affidavit. Buyer may.deliver =titian notice to setter
       :la              within 5 days after receipt of eueit inforrnalien, hut no later than 5 days prior to Closing Dale, terminating this
       ee               Contract and reeeive a refund of the Deposit, thereby intensine Buyer end Seller from ail further oh:lc:moils, under
                        this Contract. Seller shall, at Closing, deliver and assign Eal icases to Buyer who shell assume Seller's obligetione
       _ ei             thereunder.
       ..,             E. LIENS; Seller shall furnish to Buyer et Closing an affidavit attesting- t'il to the .atisence of any financing
        , ,.            statement, claims of lion Or Potent:el fieners koown to setter end (ii) that there huvc Wen no Improvements or
          ,            repairs to the Real Property for 90 °aye Immediately preceding Cineing Date If the Real Property has been
                       Improved or repaired within tnat time. Seeer shall deliver releases or waivers. of construction liens executed by all
        e               generei cantreciore, mibconiraclarS. suppliers and meterietmen in adeitinn to Se-tiers lien affidavit Setting forth
       1::             rieritoS of ail such general contractors, subcontractors, euppliers aee reeteneltnere further affirming that all charges
                        for imorovernents or repairs *tech could serve- as a 1,taSiS for a construction bon or a claim for damages have been
                       paid or will cie paid .at Closing.
      4.e,            F. TIME: Calendar days shalt be used iii Got-are:ling limeeorietie. Time is of the essence in this Contract Other
      ...,,            thee time for acceptance and Effective Date as set forth in Paragraph 3, arty erns parieda provided for or dotes
      res              specified io Mit Contrate. whotherPreprinted, handieretee, typewritten or the-cried heroin, eetich shall one or-occur
       ':?             on a Snturday. Sunday, or a national/0gal holiday (see 5 U.S.C. 010e) shot.' extend to 3:00 p.m, (where Me Property
                      is located) of the next business dale
                      tee FORCE MAJEURE: Buyer- or Seller ehell not be require° to pereorm any obeciatirat under this Contract or be
                       trabfe to each other for damagcs So long as performance or non-performance of the obligation. or the aveltabliiry of
      ee              services, inSurani:e. ix- required approvals essential to Closing. is disrupted. delayed, caused or prevented by Force
                      Majeere. 'Fe•ce Meieure means- iturdcites, fioods, eeireme weather. earthquokes, fire or other nets of God.
       ee             unueuel- tran.sporietion delays, or wars, ineurrectforie. or acts of lorrodsm. Much, by exercise of reason:me diligent
                      effort. the non-perforneng party is unale io whule or in part to prevent or os.detoorne, All time periods, including
       '31            Closing Date. will be extended a reasonable time lip to 7 clays after the Force 1.,lajeuro no longer prevents
      .i.e            performance under this Centred. provided, however if !Lich Force Majeure continuos to prevent performance under
      re              thie Contract more than 30 days beyond Closing Dew then either -party may terminate this. Centrac: by delivering
      zet             written notice to the other and the Deposit shall be refunded to Buyer, thereby releasiog Buyer and Seller from ell
                      furtheeoblIgetinits under this Cone-act.
      -..e            ti. CONVEYANCE: Seiler shall convey mareetable tithe to the Real Properly by statutory warranty. trustee's,
                      persensil representatives, or guardian's deed, as spew-male to the elatils of Seller, subteet only to matters
                      described in STANDARD A and those accepted by Buyer. -Personal Property shall. at request of Buyer. be



                 e..yre trines Ir                                   Fagg re ie                                                      *Ow InAXS 1610 Stwit.
                 PfpilKARf571CpridaSarystSiS.5x R19.2.23:':Ftc7iith Hnlws. and The Raid) 3pc                              tig.,ai
                   aoftwszo Is Isconood to /rolownr, 4.talftra,f.                  Crgraf4 21 tO12.°17 115   cakE71 wwv
                                                                                                                                                lovers;


nerirminey sorwel ming aSiffifidlfr" 'Simko ED: 7ML41498-rfal.B2c t•497(13,10397
                   Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 29 of 34 PageID 38


    eutetallgiaalietaaPAttfetatMalialeffe.MPF

                                              STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED
                             iransterred by absolute bill of sale with warranty of Oiler subjeet one, to such matters as may be provided for in this
         4:4                 Contract
                             I. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:
         S                   (I) LOCATION: Closing will be conducted by the attorney or other cioeing agent (Closing Agent') designated by
         44'3                 the party paying for the owner's policy of title Insurance and will take p?ace in the county where the Reel Propony
                             Is (mated at the office of the Closing Agent. or et euch other location agreed to by the parties If there is no title
         44!                 Insurance. Seller will desigoate Closing Agent, Closing mat! be conducted by mail, overnight courier, or electronic
                             means.
                                  CLOSING DOCUMENTS: Seller shelf at er prior to Closing, exocUte and deliver, as applicable deed,- hilt of
                             sale, eedificaleial of hire or ether documeet$ necessary to transfer title- to the Property, eenslruction lien afildevitis),
             se:             owner's possession . and no lien affidavit(s), and assignmenare of leases. Seller shall provide Buyer with paid
                            receipts far all work done on the Property pursuen( to this Contract, Buyer shall furnish and pay for, e$ epplicablo.
         :                   the survey. flood elevation certification, and documents required by Buyer's lender.
                               i) FinCEN GTO NOTICE. If Closing Agent is required to comply with the U.S. Treasury Department's
         451                Financial Crimes Enforcement Network CFMCEN"). Geographic Targeting Orders ("GTOs"), then Buyer
                            shall provide Closing Agenewith the Information related to Buyer and the transaction contemplated by this
                            Contract that is required to complete IRS Form 8300; and Buyer consents to Closing Agent's collection and
                            report of said information to 'IRS.
         "37                      PROCEDURE: The deed shall be recorded upon. COLLECTION of all closing funds If the This Commitment
                            provides insurance agains evelse matters pursuant to Section 627.7841, F.S., as amenced. the escrow closing
                            procedure required by STANDARD .1 shall be waived, arid Closing Agent shalt subject to COLLECTION of all
                            closing funds, dieburie at Closing tho brokerage fees to Broker arid the ne; sale proceeds to Seller.
                           J. ESCROW CLOSING PROCEDURE: if Title Commitment Issued pursuant to Paragraph etc) does not provide
                           for insurance against adverse matters as permitted under Section 627.7841 IS.. as amended. the following
        a
        ▪ll                escrow end dosing procedures ehee apply. ) all Closfng proceeds shell be eeld in escrow by the Closing Agent
                            for a penod of not more than 10 days alter Closing; t2) if Seller's title is rendered unmarketable, through no fault ai
                           Buyer. Buyer shall, wehin the 10 day period. rintifySeller in writing of the defect and Seller -shall have 30 days from
                           date of. receipt of such notification to cure the defect; (3) a Seller tees to timely cure the defect, Me Deposit and all
       ,er                 Closing funds paid by Buyer shall within 5 days after written dernand by Buyer, be refunded to Buyer and.
                           simultaneously with such repayment, Buyer shall return the Personal Property. vacate the Real Property and re.
                           convey the Property te Seller by special warranty deed and hill of .eele; and (4) if Buyer fells to make timely demand
                           for refund of the Deposit, Buyer shalt tette title as Is. waiving all rights, against Seller as to any intervening defect
       fe
       ▪ e.                except as may be available to Bueer by Virtue or warranties contained in the deed or bill of sale.
                          K PRORATIONS; CREDITS; The following recurring items will be made current (napplicable) and prorated ha of
       ..•                 the day prior to Closing •Dote, or date of occupancy if oreeipeney occurs before Closing Date: real eeelic taxes
                                        special benefit tax assessments interned by a COD), interest, bonds. association fees, insurance, rents
                          diw other expenses of Properly. Buyer shelf have option of taking over existing policies of insurance. ii wesumable,
                          in which event premiums shall be prorated. Cash at Closing shall be increased or decreased as may be required
                          by proratiene to be made through day prior to Closing. Advance rent and security dcposite. if any, Win be credited
                          to Buyer. Escrow deposits held, by Seller's mortgagee will be paid to Seller. Texas shall be prorated besee on
                          currant year's tax. if Closing occurs on a date when current year's [Mingo Is not fixed but current years:resew:men'
                          is available, lakes wal be prorated based upon st.101 -nasessment and prior year's mileage. It curreKi1 year's
                          assessment is nut available then taxes will be prorated on prior year's tax, If there are completed improvements
                          on the Real Property by January 1st of year of Closing, which improvements were not in existence on January le
       •'7:               of price your, then.teees shell he pit)taied based upon prior yeeee ;Pillage and at an equitable assessment to bit
                         agreed upon between the pareee, failing which, request alialt be made to the county Property Appraiser for an
                         informal assessment taking into account available exemptions. In all Cases, due elloweoce shall he made for the
                         mexireten allowable &counts and applicable 'homestead and other exemptions. A tex proration based on an
                         eelimale shall, at either parlye requestebe readjusted upon receipt ef current year's tax bill. This STANDARD I{
                         shall survive Closing.
                         L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS. AND WALK-THROUGH: Seller
                         shell, upon reasonable notice, provide utilities service and aceess to Property lor appraisals and inspections,
        jt               including a walk-through or follow-up wellothroneh If necessary) oriel to Closing.
                         M. RISK OF LOSS: If, after Effective Date, but before Closing. Property is damaged by fire or other caeuelly
                         (-Casualty Lose") arid cost of restoration (which shall include cost or pruning or removing damaged trees) does not
                         weed 1.5% of Purchase Price. cost of restoration shall be an obligation of Seller end Closing shalt proceed
                         pletteint to terms of this Contract. If restorelion is not completed es of Closing, a sum egital to 4125ch of °summed


                                                          r
                                                          L 'r                       Page 12                                  Sel:nrs    acteA   st.A.
                                                                                                                                                    --
                   W.cridaRoalznrs.Tird:ri.laar-ASIS.5x fia7 tete': 2017 rin4r:,arteralte.rxil. and The Flos:da Ce, .   .rotz.readi„el
              11„:0:   acfcvar*   La 1:cansen         to Wocyono Spour=ln - CFATUUY 21 COM: 70 COAS7! vwv.tra=ocelyftdeat,co=.
                                                                                                                                             ?torte:


Ehmtipmcify sigiftd ,41,0 6.57001Cri 1 gaillas la : fintt1114131nAlTa 1.87o1.44n= I OW I
                  Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 30 of 34 PageID 39


   AelleetetnIfeeMeffeee-W11-1,3,kileafftem
                                                  STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED
                                cost to comelete restoration not to exceed- I.5% of Purchase pace) wia be escrowed at Closing. If actual cost of
         zie                   resioralion exceeds escrowed amount. Seller shall pay such ectuat costs but. not In excess of 1.5% of Purchase
                               Price). Any unused portion Of escrowed einetint S11411130 returned to Seller If, ixest ol restoratioti exceeds 1.74 of
                               Purchase Price, Buyer shall elect to either lake Property as is ingether with the 1.5%. or receive a refund of the
         -,                    Deposit thereby releasing Buyer ana Seller from all further obligations under this Contract. Settees sole obligation
        .to•                   with respect to tree damage by casualty or other natural occurrence shall be cost o! pruning or removal
        1
        .:..K.7                N. 1031 EXCHANGE: If either Seller or Buyer vrish to aim Into a like-lend exchaneo (eilneesirnuttaneousty with
        !. ot                  Ciosing or de(erred) under Section 1031 of the Internal Revenue Code (-Exchange ). the other party shelf cooperate
                               in all reasonable respects to effectuate the Exchange, Including execution of documents; provided. however,
         ee                    cooperating party shall incur no liobility or expense related to tho Exchange, amid Closing elute not be contingent
         ee                    upon, nor extended or delayed be, Such Exchange
        •:-.e                  0. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; DELIVERY; COPIES; CONTRACT
        4.•4                 'EXECUTION: Neither this Contract nor any meat of it shall be recorded in any public records, This Contract shall
         c7 >3                 be binding ote and inure to the benefit of, the paellas and their respeeti vie heirs or successors in interest.Whenever
        lee                    the context permits, singular shall include plural and one.gartrier than include al. Notice and delteery given by or to
        •,. i                  the attorney of broker (including such ureeees real estate licensee) representing any party shall he as effective as
        J .2                  if given by or to that party. All notices must be in writing and may be Made by mail. personal delivery or electronic
            :                 !including "pdr) media. A facsimile or electronic (intluding -prif) copy of this Contract and any signatures homer'
         -,4                  shall be considered for all purpOSeS 715:an original. This Carib-ace may be eseettled by use of electronic signatures.
                              as determined by Florida's Electronic Signature Act and other epreicable laws,
        .ti                   P. INTEGRATION; MODIFICATION: Thle Contract cOntains the hitt and complete understanoing arid agreement
                              of Buyer and Salter with respect to the transaction contempleted by this Contract and no prior agreententa or
       .7.:.,                 representations stiall be binding upon Buyer or Seller unieSeirtteucled in this Cootrect. leo modification to or change
       :ID                    in this Contract shell be valid or binding upon Buyeeor Seller unless ii writing and executed by the parties intended
       eei                    to be bound by it.
                              G. WAIVER: Failure of Buyer or Seiler to insist on compliance with. Or Strict performance of. any provision or this
       'IR                    Contract of to take advantage of any right Under this ContraeL ::•;11,141 not constitute it waiver of other previsions ce
       el                     wee,
       ....14                R. RIDERS; ADDENDA: TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders. addenda, arid typewritten
      t.'.                   or handwritten provisions shall control all printed provision of itee Contract in conflict .v.,;th them
       • • L                   Sr  COLLECTION or COLLECTED: "COLLECTION" er "COLLECTED" means any checks tendered or
       ,t                    received. Including Deposits, have become actually and finally collected and deposited in the account of
        .t                   Escrow Agent or ClosIn.g Agent. Closing and disbursement of funds and delivery of closing documents
       .:1                   may be delayed by Closing Agent until such amounts hove been COLLECTED In Closing Agent's accounts.
         ..i.                T. RESERVED.                             .
       . ,,                  U. APPLICABLE LAW AND VENUE: This Lontraci shall be construed in accordance veth tee takes of the Stale
                           • of Florida and venue for reeoletion of all disputes, wheeler by mediation, arbitration or litigation, shall lie tri the
      ee                     county where the Real Property is located.
      e.,                    V. FIRPTA TAX WITHHOLDING ff a goner ei U.S rent properly is a foreign persen" as deleted ey FIRPTA.
                             Settlon 1445 of the infernal Revenue Code epode") requires the buyer of the reel ploperty KJ withhold up to 1.5/.1:,
            ,                of the amount realized oy the seller on the transfer and remitthe withheld amount to the Internal Revenue Service
                             (IRS) unless an exemption to the required withholding applies or the, setter has obtained a Withholding Certificate
      ea                     from Ins IRS authorizing a reduced amount of withholding.
                             (i) No Withholding is required under Section 1445 of his Code If the Seller is not a foragn person. Seller can
      ::.                    provide proof of nee-foreign status to Buyer by delivery of written certification signed. ender penalties of perjury,
      ei•                    slating that Seller is not a foreign person and containing Seeeee 'tante, U.S. taxpayer leentilication menace one
      '4                    name address (0 refOrie edriress, in the case of an °man as provided for in 26 CFR I 1445-2(b). Otbereese. Buyer
        -11                  shall withhold the applicable percentage of the arnOttet reelltod by Seller on the transfer and timely remit seid funds
      :•ie                  to the IRS.
                            (It) ff Seller Is a foreign person and tins received a Withholding Certificate from the IRS which provides for reduced
      ee:                   or eliminated withholding in this !renegotiate and provides same to Buyer by Closing- then Buyer shall withhold Ihe
      -..er                 rectuccl surn required, If any, and timely remit Said lunch; to lite IRS.
       .te                  Wit If prior Co Closing Seller has submitted a eetripleterl application to the IRS for a Withholding Certilicete and has.
        ..-•                provided to Buyer the notice required by 25 CFR 1 11145-ltd ) (2)(i)(B) but no Withholding Certificate has been
       .7.                  received as,of Closing, Buyershl. at Closing. withhold the applicable percentegeof the amount reafted by Seller
                            e-n the lrensfer and, at Buyer's option, either fa) tiirmly remit the withheld funds Lathe IRS or (l) place the funds in
                            escrow, at Seller's expense, with an escrow agent selected by Beyer and pursuant to terms negotiated by Ine


                        sya:
                                                                A Lt)                             Pap 10 .412                                  Sta,r's IIII   me/}
                      rite .112Rt...al,tor.571o.r...daf....ar-eeis'efi-    g ''.2 20 t 7 F:crela RealtritS R.!6 1 /ta. F11;a113 Rr   ir.jIit   laiNst
                :h1     Roe Ir.--mKP   5 a 11.4%1.5,0 F..f; Marys:it 5vars.an - CZiCraZY 21 co' TO cui;l vv./ . Tar. aot ic•adesek                      Czk




Clecercedcay Rowel uslas raiipeanov.faCulan10 :171.21a81483•47•1•61ct.4370391a:117]
                  Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 31 of 34 PageID 40




                                        STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED
                         parties, to be subsequently disbursed In accordance with the Withholding Certificate issued by the IRS or remitted
                         directly to the IRS if the Sellers application is rejecled. or upon' terms sal forth in the oscrcr.v agreement.
          !•a?:          (iv) In the event the not proceeds due Seller are not sufficient to meet the withholding requiremenffs) in this
                         iransaction. Seller shalt deliver to Buyer.. at Closing, the additional COLLECTED funds necessary to satisfy the
          F5T            applicable requiremeni _and thereafter Buyer shall timely remit eaid funds to the IRS or escrow the funds for
          7Y-1           disbursement In accordance with the final.determlnetion of the IRS. as ppplicable.
                         (V) Upon remitting funds io the IRS pursuant to this STANDARD. Buyer shall provide Seller copies of IRS Forms
                         8288 and 8288,A, as filed.
              •         .W. RESERVED
                         X, BUYER WAIVER OF CLAIMS: To the extent permitted bylaw, Buyer waives any Cifii(719 against seller
                         and against any real estate litensee involved In the negotiation of this Contract for any damage or detects
                        pertaining to the physkal condition of the 'Property that may exist at Closing of this Contract and be
                        subsequently discovered by the Buyer or anyone claiming by, through, under or against the Buyer. This
                        provision does not relieve Seller's obligation to comply with Paragraph 100), This Standard X shell survive
                        Closing.
       :11.1                                                              ADDENDA AND ADDITIONAL TERMS
                   iq. ADDENDA: The following adrational terms are included in.the attached addenda or nders arid incorporated into tlus
                       Contract (Check if applicable):
                        A Condominium Rider             o K RESERVED                                             13 i. Pro-Clesing Occupancy
                        B, Homeowners' Assn.                  RESERVED                                           0 U.  Post-Closing Occupancy
                     Li C. Seller Financing             0 M. D.ofective Drywall                                  0 V.  Sale .of Buyer s Property
                     n  D. Morigage Assuinplion        El N. Coastal Construction Control                        0 W.  Back.-up Contract
                     0 E. FHA/VA Financing                    Line                                               G X. Kick-out Clause
                     o F_ Appraisal Contingency        0 0. Insulation Dmclosure                                 0 Y Seller's Attorney Approval
                     0 G. Short Salo                   , E.P Lead Paint Disclosure Pre-. 1978)
                                                       D                                                         0 Z Buyer's Attorney Approval
                     0 H. HerneownerciFlocid Ins.      at. 0 Housing for Older Petson5                           0 AA, -Licensee Property Interest
                     D l. RESERVED .                   0.R_ Rezoning                                             0 BB. Binding Arbitration
                     D. J. Interest-Bearing Amt.       O S. Leese Purchaser Lease Ontion                         O CC Miami-Dade County
                                                                                                                         Special Taxing District
                                                                                                                         Disclosure
                                                                                                                 0 Other




      d           20, ADDITIONAL TERMS:
     '4?

      ;74

     ”E.

     714
      .r• a

     5.a.1


       S3




       ••                                                                     COUNTER-OFFER/REJECTION

     345              f:j Seller counters Buyer's offer (to accept the counter-offer, Buyer mist In or inlIiI the counter-offered terms end
       1,             deliver a r,o0y of.the acceptenr.a to Sellers
                      D Seller rejects Buyers offer
                  sire-s         [Pjd          `It'd                           .Paga 11 of 12                                 s
                  Plor;GaRato rEiT id39,21-A5 S-51,. Pm v.6116 4:2(117 F imda rtriaticrAe.a.d    Flor.da.Bat M itgi as   er
              Vac software         :-'1connvi        tgo-yana 5pearaoa - Cit1WRY 21   ciNkssr   cp•ssii wry.                           trqlar.e.1



Occrenfary kgrEd inkip calarentor. ( Boob?. Mr31,14110-47a 142ot dtplan   p
                   Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 32 of 34 PageID 41


   AgIllgreelsZ,V2V3EfFOIMilingtillOPF


       f92THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK THE
            ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

                           THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

                           Approval of this form by the Ronda Realtors snd The FindCM' ant dne nnl COlViihita an opinion that ,lny of Ilia
                           terms and conditions in this Contract should he accepted bp the parties in a oarlicular transaction TOMS and
                           conditions should be negotiated based upon the respective Foterests, objectives and bargaining positions of all
       2 7-ei              Inteti...sted persons.

       t.?s;              AN ASTERISK ci FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK
                          TO BE Qp1v1ETED,
                                    1 -                                                                       .26.29'2V1S.
                          Buyer: 2091.4"1.7111.7SCS                                           DOte:
       F.f:1-
                                  ! 429-1:4t, 114.2 Pt' Ezr   301421 P eniazs                                 eGr217..1C:*
                          euyer: i Antral) .1.-N PAttay                                       Deis:
                                    if"2"/11
                                       i      11-17v §17     3131341.11D LH DADDY                     06)29/2019 7:04 PM EDT
                          Seller: m1/4 4, 114 L   A PrigNandeo0                               Date:
                                                             sTepent & MARTHA A1IEttJWPR
                                  -54epben ifiemingier                                               . 0/2010 700 PM EDT
                                                                                              Ext3 4,0E12


       ••":.5             Buyer's address for ourooses of nace                                     Seller's ary.rgAidodeMiltrair4

                                                                                                            Ertia-aTre-Witt-PrOPentiaiii


                          BROKER; Listing and Cooperating Brokers. f any, Qatnud bwow (cotiectivtily, -Broken, are the only Brokers
                          entitled to contoonsaGon in•:-..onnection vAin thrs Contract Instruction to Closinp Agent: Seller and Buyer direct
                          Closing Agent to disburse At *Closing the full amount of the brokerage fees as specified In separale brokernge
                          agreements cvilh the parties and cooperative agreements between the Brokers. except to the extent Broker has
                          retained s•Jch fees from (no escrowe.d Funds. Tres Contract shall not modify any MIS or other offer al compensation
                          made loy Seller DT Listing Broar to Cooperating Brokers.

                                                 Maryann Epearraan                                                       Clown i.s G
                          Cooperating Sales Associate, if any                                          Listing Sales Associate

                                          CgliTURT 23. COAST TO COAST                                               DEAN DEVITT PROPERTIES
                          Cooperating Broker, if any                                                   Listing Broker




                   5iiya:S     s 11-1' 3;                                           Ptig- .12 IA 12                           SOltilf A   IA IV.atp.444:4
                   FinrdaRealtorsTlaid080 r•AS1S75*: 17107.0-.':00,',!' 2017 Prodda FteaN fraI•iind tIF.      i337. A.13 Ivitts JOcrct
                7h: 6. f?Tcwara to ILCO p Oa L.* ,1.1.1-7ary6.271 Opts       CIO=      n co.%21,
                                                                                          -      .70 aAsri %ivy rrarmore.;:orole,e.se .c4A.
                                                                                                                                                       lo linnet


Elachunlaly elontet Ming ES:70Mo. arcirkm :7 imp I-osoo-trolo2cmoRmicz sor
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 33 of 34 PageID 42




        EXHIBIT B
Case 8:19-cv-02995-MSS-AEP Document 1-3 Filed 12/05/19 Page 34 of 34 PageID 43



                                                Fidelity National Tido of Florida, Inc,
                                                         License 10: A0909B2
                                                       MI I Ann Seeet 14, SI Peb•tehketi F.!!..17Dt
                                                       Phone'. ;wing 313D p Fox (727;49R.T2V7
                                                              BUYER'S STATEMENT

                   Battlement Dale: July 33, rala                                 Escrow Number raTiA111-768'.7
              Dliiiburcurrusnt Oats: July 311. 23,14                               EMMY/ Oflicat: ooly
                                                                                                  pcissiconfrif C11111
                             Buyor-




                             Salim StiKtoN1 imanSer and MUM,. Alaxismiu!



                         Pro Potty: d.OQ Sun 1
                                                           1-L.S1757

                                                                                                          $ BUNTS 3 CREDirt

          FIONCIAL CONSIDERATION
             u PIRA urrp, ty
          Oepossi ustituvt truouy
          Llepoell
          PROHAIIONS/A0JU524ENTS
          NOik Preallon e Cmdlt Se Id- monihiv d'renviu-ufrotildi$mn 07 ;3! 2 duyil
           t $352,.97
          now t-r mamma Mlii 040,is
          CQUy Ism is- 31,006.19               Si;.310 IS flu OV3013 (% AM i Ws )( 210 Mr.;

          11TIA * e!citow climeGies
               - Clusing Fog                       F.deuty Nanny 1110 01 Minnie lc
          T      4-IbluadinD CT, S017 rits         itimillee,Cruno Cioni 01 Court

          00VERNMENT CHARGES
          Recta ,o1rp Fuuc                         Pitfalls COAinly Elsa cl

          MCA CHARIIFFI
         ,604ju,tt,telnIn innate Fe e big cr.      Bur Wend Aasecietieb inc.
           iIutLJI

         Subtabile.
         Ditanca DUI FROM Stayer
         TOTALS


        .1 he teldwitiose1 web/ orridy Iva difiv 'ant cordial, ilicaly•ri the Clueing Dtealuepre tri      suiloment Maim nu ii'. bins. sand
        they approve and Ng Iv au itia pay 'non' ce all hum coo. apeneos orod dtee.rbe men! al •tilocied Oii 1he Gicm pin 117,,irvtions
                     smii Max onl foam be tee:Surt                      4111hP4       thil wit hailm. uscolviut cum u kis* Cluing
        0 ‘4)64tit CO ocher str,t 06 r nut gobs-nog




         hey, , Immo, i.e Closing Dinkture. triu %alarm rat ‘91114I1dnt, the 41/60-.6 ticsinplistruKItele and ar} a nI ctn.; Eunors
                 k• 14o iu Id4 .:41 id In ete:nam IncAhd 40 /tryst Nutmegs cal th f ladle *Mt r mama pnaTians hemp pea, ea HI I *pew to
        thSe.cla the seam, funds in a =grad ne wllil diw hang al Nis inmsattIon ord Florida ,,Emj„..-



                                                                                               r &to+ No donet Me lzkynia. pia
                                                                                               Pally Cat 71
  •••                                                                                          L•cmnsin Nurr tmi.ACISCW2
